Exhibit 10.31



AMENDED AND RESTATED
STRIP COVERAGE LIQUIDITY
AND SECURITY AGREEMENT
between
ASSURED GUARANTY MUNICIPAL CORP.
(f/k/a FINANCIAL SECURITY ASSURANCE INC.),
AS BORROWER,
and
DEXIA CRÉDIT LOCAL S.A., ACTING THROUGH ITS NEW YORK BRANCH,
AS LENDER
_____________
Dated as of July 1, 2009



 
 
 

40208508 08131835

--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page



SECTION 1.
DEFINITIONS AND PRINCIPLES OF CONSTRUCTION    1

1.01
Defined Terms    1

1.02
Principles of Construction    11

SECTION 2.
AMOUNT AND TERMS OF CREDIT    12

2.01
The Loans    12

2.02
Amount of Each Borrowing    12

2.03
Notice of Borrowing    12

2.04
Disbursement of Funds    12

2.05
Note    13

2.06
Reserved    13

2.07
Interest    13

2.08
Change of Office    13

2.09
Strip Policies    14

SECTION 3.
COMMISSIONS; FEES; REDUCTIONS OF COMMITMENT    14

3.01
Fees    14

3.02
Voluntary Reduction of Commitment    15

3.03
Mandatory Reduction of Commitments    15

SECTION 4.
PREPAYMENTS; PAYMENTS    15

4.01
Voluntary Prepayments    15

4.02
Mandatory Payments    16

4.03
Method and Place of Payment    16

4.04
Net Payments    17

SECTION 5.
CONDITIONS PRECEDENT TO EFFECTIVENESS    19

5.01
Execution of Agreement    19

5.02
Closing    19

5.03
Note    19

SECTION 6.
CONDITIONS PRECEDENT TO ALL CREDIT EVENTS    19

6.01
Effectiveness    19

6.02
No Default    19

6.03
Representations and Warranties    19

6.04
Covenants    19

6.05
Judgments    20


 
i

 

40208508 08131835

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



6.06
Borrower Change of Control    20

6.07
Notice of Borrowing    20

SECTION 7.
REPRESENTATIONS, WARRANTIES AND AGREEMENTS    20

7.01
Corporate Status    21

7.02
Corporate Power and Authority    21

7.03
No Violation    21

7.04
Governmental Approvals    21

7.05
Litigation    21

7.06
Use of Proceeds; Margin Regulations    22

7.07
Tax Returns and Payments    22

7.08
Financial Statements; Financial Condition; Undisclosed Liabilities; etc    22

7.09
Compliance with Statutes, etc    22

7.10
Consolidated Net Worth at Effective Date    22

SECTION 8.
AFFIRMATIVE COVENANTS    23

8.01
Information Covenants    23

8.02
Books, Records and Inspections    24

8.03
Reserved.    24

8.04
Compliance with Statutes, etc    24

8.05
Reserved    24

8.06
Payment of Taxes    24

8.07
Use of Proceeds    24

8.08
Strip Policies    24

8.09
Collection of Recoveries    24

8.10
Business    25

SECTION 9.
NEGATIVE COVENANTS    25

9.01
Consolidation, Merger, Sale of Assets, etc    25

9.02
Dividends    26

9.03
Debt to Total Capitalization Ratio    26

9.04
Minimum Net Worth    26

9.05
Liens    26

SECTION 10.
EVENTS OF DEFAULT    27

10.01
Payments    27


 
ii

 

40208508 08131835

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



10.02
Bankruptcy, etc    27

10.03
Default Under Other Agreements    27

SECTION 11.
RESERVED    29

SECTION 12.
GRANT AND PERFECTION OF SECURITY INTEREST    29

12.01
Grant of Security Interest    28

12.02
Perfection of Security Interests    29

12.03
Certain Remedies    29

12.04
Release of Security Interest; Removal from Schedule II    30

12.05
Savings Clause    31

SECTION 13.
MISCELLANEOUS    31

13.01
Payment of Expenses, etc    31

13.02
Transaction Agreement    31

13.03
Notices    31

13.04
Benefit of Agreement    31

13.05
No Waiver; Remedies Cumulative    33

13.06
Calculations; Computations    33

13.07
Governing Law; Submission to Jurisdiction; Venue    33

13.08
Obligation to Make Payments in Dollars    34

13.09
Counterparts    34

13.10
Effectiveness    34

13.11
Table of Contents and Headings Descriptive    34

13.12
Amendment or Waiver    34

13.13
SOVEREIGN IMMUNITY    34

13.14
WAIVER OF JURY TRIAL    35

13.15
Survival    35

13.16
Confidentiality    35




 
iii

 

40208508 08131835

--------------------------------------------------------------------------------




SCHEDULE I Office
SCHEDULE II Strip Policies
SCHEDULE III Facility Commitment Schedule


EXHIBIT A Notice of Borrowing
EXHIBIT B Form of Note
EXHIBIT C Officer’s Certificate



40208508 08131835    iv

--------------------------------------------------------------------------------




AMENDED AND RESTATED STRIP COVERAGE LIQUIDITY AND SECURITY AGREEMENT, dated as
of July 1, 2009, between ASSURED GUARANTY MUNICIPAL CORP. (f/k/a Financial
Security Assurance Inc.), a New York corporation (“FSA” or the “Borrower”) and
DEXIA CRÉDIT LOCAL S.A., a French share company licensed as a bank under French
law, acting through its New York branch (“DCL” or the “Lender”).
W I T N E S S E T H:
WHEREAS, Dexia Holdings, Inc., in its capacity as “Seller” thereunder (the
“Seller”), DCL, in its capacity as “Seller’s Parent” thereunder, and Assured
Guaranty Ltd., a Bermuda company (“Assured”), in its capacity as “Buyer”
thereunder (the “Buyer”), entered into that certain Purchase Agreement, dated as
of November 14, 2008 (as amended on or prior to the Closing Date, the “Purchase
Agreement”);
WHEREAS, Section 6.13(e) of the Purchase Agreement provides that, upon the
closing of the transactions contemplated in the Purchase Agreement and in
consideration of the assumption by the Buyer of the Leveraged Tax Lease Business
(as such term is defined in the Purchase Agreement), the Lender and the Borrower
shall enter into a liquidity facility for the purpose of covering liquidity risk
arising out of the “strip coverages” identified in FSAH’s Quarterly Report on
Form 10-Q filed with the SEC for the fiscal quarter ended September 30, 2008;
and
WHEREAS, subject to and upon the terms and conditions herein set forth, the
Lender is willing to make available to the Borrower the liquidity facility
provided for herein.
NOW, THEREFORE, in consideration of the foregoing, the parties hereto covenant
and agree as follows:
SECTION 1.

DEFINITIONS AND PRINCIPLES OF CONSTRUCTION.
1.01    Defined Terms. Capitalized terms used herein but not defined herein
shall have the meaning specified in the Separation Agreement. As used in this
Agreement, the following terms shall have the following meanings (such meanings
to be equally applicable to both the singular and plural forms of the terms
defined):
“Affected Collateral” shall mean (a) with respect to any Event of Default under
Section 10.01 with respect to a Loan, the Collateral securing such Loan or (b)
with respect to any Event of Default under Sections 10.02 or 10.03, all
Collateral.
“Affiliate” shall mean, with respect to any Person, any other Person (other than
an individual) directly or indirectly controlling, controlled by, or under
direct or indirect common control with, such Person. A Person shall be deemed to
control another Person if such Person possesses, directly or indirectly, the
power to direct or cause the direction of the management and policies of such
other Person, whether through the ownership of voting securities, by contract or
otherwise.

40208508 08131835

--------------------------------------------------------------------------------




“Agreement” shall mean this Amended and Restated Strip Coverage Liquidity and
Security Agreement, as further modified, supplemented or amended from time to
time.
“Agreement Default” shall have the meaning provided in clause (b) of the final
paragraph of Section 10.
“Alternative Rating Agency Condition” shall mean, with respect to any Person and
with respect to any event or circumstance, that:
(a)
such Person has used commercially reasonable efforts to cause the applicable
Rating Agency to provide a written confirmation that the occurrence of such
event or circumstance will not cause such Rating Agency to downgrade or withdraw
its Rating assigned to such Person;

(b)
such Rating Agency has indicated to DCL and FSA, orally or in writing that, as a
matter of policy, such Rating Agency will not issue the written confirmation
referred to in clause (a) above;

(c)
such Person has provided such Rating Agency with the documents and other
information as such Rating Agency requests in order for such Rating Agency to
evaluate the effect of such event or circumstance on the Rating of such Person;

(d)
more than 30 Business Days have elapsed since the date on which all such
documents and information have been provided to such Rating Agency; and

(e)
during such 30-Business Day period, such Rating Agency has not (i) downgraded or
withdrawn the Rating of such Person as a result of such event or circumstances
or (ii) indicated to DCL and FSA that such event or circumstance would have
negative implications for its Rating of such Person.

Notwithstanding the foregoing, (a) the Alternative Rating Agency Condition will
not apply to FSA if (x) FSA requests that DCL waive the Alternative Rating
Agency Condition and (y) DCL consents to such waiver (with such consent not to
be unreasonably withheld) and (b) the Alternative Rating Agency Condition will
not apply to DCL if (x) DCL requests that FSA waive the Alternative Rating
Agency Condition and (y) FSA consents to such waiver (with such consent not to
be unreasonably withheld).
“Assured” shall have the meaning provided in the first recital of this
Agreement.
“Bankruptcy Code” shall have the meaning provided in Section 10.02.
“Base Consolidated Net Worth” means $961.4 million, representing an amount equal
to 75% of the Consolidated Net Worth as of the Effective Date (as determined in
accordance with the definition of “Consolidated Net Worth” set forth herein, as
represented and warranted by the Borrower pursuant to Section 7.10).

40208508 08131835    2

--------------------------------------------------------------------------------




“Borrower” shall have the meaning provided in the first paragraph of this
Agreement, and shall also mean each successor and assign and purchaser of
substantially all of the assets thereof that has assumed the obligations of the
Borrower hereunder in accordance with the terms of this Agreement.
“Borrower Change of Control” shall mean and include the occurrence of any of the
following events: any Person, entity or “group” (within the meaning of Section
13(d) or 14(d) of the Securities Exchange Act of 1934), other than Assured or
one of its Affiliates, individually or taken as a whole, (a) shall have acquired
beneficial ownership of 50% or more of any outstanding class of capital stock of
the Borrower having ordinary voting power in the election of directors or (b)
shall have obtained the power (whether or not exercised) to elect the majority
of the Board of Directors of the Borrower; provided that this definition of
“Borrower Change of Control” shall exclude any Borrower Change of Control that
would otherwise result from a transaction permitted by Section 9.01.
“Borrowing” shall mean the borrowing of a Loan from the Lender to fund a Strip
Policy Claim on a given date.
“Borrowing Date” shall mean any date on which a Borrowing occurs.
“Business Day” shall mean any day except Saturday, Sunday and any day which
shall be in New York City a legal holiday or a day on which banking institutions
are authorized or required by law or other government action to close.
“Buyer” shall have the meaning provided in the first recital of this Agreement.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.
“Collateral” shall have the meaning set forth in Section 12.01.
“Commitment” shall mean the Lender’s commitment under Section 2.01 to make Loans
to the Borrower in accordance with the terms and subject to the conditions of
this Agreement in an aggregate principal amount not to exceed the Commitment
Amount as of such date.
“Commitment Amount” shall mean $1,000,000,000, as such amount may be reduced
from time to time pursuant to Section 3.02, 3.03 or 10.
“Commitment Commission” shall have the meaning provided in Section 3.01(a).
“Commitment Commission Percentage” shall have the meaning provided in Section
3.01(a).
“Commitment Termination Date” shall mean the earliest of (a) the date a Borrower
Change of Control occurs, (b) the date the Commitment Amount is reduced to zero
in accordance with Section 3.02, 3.03 or 10 and (c) January 31, 2042.

40208508 08131835    3

--------------------------------------------------------------------------------




“Consolidated Long Term Debt” shall mean, on any date of determination, the
total Indebtedness of the Borrower and its Consolidated Subsidiaries having a
maturity of one year or more from the date of its creation, and shown or
reflected as “long-term indebtedness” on the consolidated balance sheet of the
Borrower as of the most recent fiscal quarter end immediately preceding such
date of determination for which consolidated financial statements of the
Borrower have been issued, and determined in accordance with GAAP; provided that
“Consolidated Long Term Debt” shall not include (a) any Indebtedness of or
related to each variable interest entity that the Borrower and its Consolidated
Subsidiaries are required to consolidate (including, without limitation,
pursuant to FASB Interpretation No. 46R – Consolidation of Variable Interest
Entities: an interpretation of ARB No. 51 (December 2003) (or any amendment,
supplement or restatement thereof, including SFAS 167, as codified in FASB
Accounting Standards Codification (ASC) 810)), (b) any Indebtedness of the
Borrower and its Consolidated Subsidiaries under the Existing Soft Capital
Facility or any other Soft Capital Indebtedness, (c) any Indebtedness of the
Borrower and its Consolidated Subsidiaries existing on the Effective Date (and
any and all refinancings thereof) and (d) any of the Obligations.


“Consolidated Net Income (or Loss)” shall mean, for any period, the net income
(or loss) of the Borrower and its Consolidated Subsidiaries on a consolidated
basis in each case shown for such period as shown on the consolidated financial
statements of the Borrower (or, in the case of any period starting on the first
day after the Effective Date, as would have been shown had the Effective Date
been the end of the prior fiscal period) and determined in accordance with GAAP;
provided the effect of any and all accumulated other comprehensive income and
losses, all Unrealized Gains and Losses and any income or loss of any variable
interest entity that the Borrower and its Consolidated Subsidiaries are required
to consolidate shall be excluded from the definition of Consolidated Net Income
(or Loss), other than, in the last such case, the portion or portions thereof
attributable to the ownership interest, if any, of the Borrower and/or one or
more of its Consolidated Subsidiaries, on a consolidated basis, in one or more
such variable interest entities, which portion(s) shall be included in
determining Consolidated Net Income (or Loss).


“Consolidated Net Worth” shall mean, on any date of determination, (a) the total
consolidated stockholders’ equity of the Borrower and its Consolidated
Subsidiaries plus (b) to the extent deducted in computing the total consolidated
stockholders’ equity of the Borrower and its Consolidated Subsidiaries, any
losses, reserves or other liabilities which the Borrower reflects in its
financial statements on account of losses, loss adjustment expenses or expected
losses relating to the Medium Term Note Business (as defined in the Purchase
Agreement); provided (x) the effect of any and all accumulated other
comprehensive income and losses and equity relating to any variable interest
entity that the Borrower and its Consolidated Subsidiaries are required to
consolidate shall be excluded from the definition of Consolidated Net Worth,
other than, in the latter such case, the portion or portions thereof
attributable to the ownership interest, if any, of the Borrower and/or one or
more of its Consolidated Subsidiaries, on a consolidated basis, in one or more
such variable interest entities, which portion(s) shall be included in
determining Consolidated Net Worth, and (y) for all purposes, other than
calculation of Consolidated Net Worth as of the Effective Date (as such amount
is represented and warranted by the Borrower pursuant to Section 7.10), the
effect of any and all Unrealized Gains and Losses shall be excluded from the
definition of Consolidated Net Worth.

40208508 08131835    4

--------------------------------------------------------------------------------




“Consolidated Subsidiaries” shall mean, as to any Person, all Subsidiaries of
such Person which are consolidated with such Person for financial reporting
purposes in accordance with GAAP.
“Contingent Obligation” shall mean, as to any Person, any payment obligation of
such Person guaranteeing or intended to guarantee any Indebtedness, leases or
other obligations (“primary obligations”) of any other Person other than a
Consolidated Subsidiary (the “primary obligor”) in any manner, whether directly
or indirectly, including, without limitation and without duplication, any
obligation of such Person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (a) for the purchase or payment of any
such primary obligation or (b) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the holder of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the holder of such primary obligation
against loss in respect thereof; provided that the term Contingent Obligation
shall not include (1) endorsements of instruments for deposit or collection in
the ordinary course of business or (2) obligations under or created by or in
connection with insurance contracts, credit default swaps or similar
arrangements entered into in the ordinary course of business. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.
“Credit Documents” shall mean this Agreement and each Note.
“Credit Event” shall mean the making of any Loan.
“Cure Period” means, with respect to a payment default under Section 10.01, five
Business Days following receipt by the Borrower of written notice from the
Lender of such default (or, in the case of any nonpayment resulting from an
administrative or operational error or omission or a force majeure, eight
Business Days following the Borrower’s receipt of notice of such default;
provided, however, that the Borrower has provided notice to the Lender no later
than the third Business Day after receipt of such notice of default that such
nonpayment has occurred due to administrative or operational error or omission
or a force majeure).
“DCL” shall have the meaning provided in the first paragraph of this Agreement.
“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.
“Direct Payment” shall mean with respect to any Borrowing, a payment in
immediately available funds directly to the account into which the Borrower is
required to make payments under the Strip Policy related to such Borrowing.
“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

40208508 08131835    5

--------------------------------------------------------------------------------




“Effective Date” shall mean July 1, 2009.
“EMMA” shall mean the Electronic Municipal Market Access system.
“Event of Default” shall have the meaning provided in Section 10.
“Existing Soft Capital Facility” shall mean the $350,000,000 soft capital
facility provided pursuant to the Third Amended and Restated Credit Agreement,
dated as of April 30, 2005, among FSA, FSA OK, various banks and Bayerische
Landesbank acting through its New York Branch individually and as Agent, as
amended, supplemented or otherwise modified from time to time.
“Fees” shall mean all amounts payable pursuant to or referred to in Section
3.01.
“Financial Cutoff Date” means June 30, 2009.
“Fitch” means Fitch, Inc.
“FSA” shall have the meaning provided in the first paragraph of this Agreement,
and each successor and assign thereof.
“FSA OK” shall mean Assured Guaranty Municipal Insurance Company, a corporation
organized under the laws of New York, formerly known as FSA Insurance Company, a
corporation organized under the laws of Oklahoma.
“FSA UK” shall mean Assured Guaranty (Europe) Ltd.
“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or such other principles as may be
approved by a significant segment of the accounting profession in the United
States, that are applicable to the circumstances as of the date of
determination, consistently applied; provided that if the Borrower adopts the
use of IFRS, for financial reporting purposes, then references to GAAP shall be
deemed to mean IFRS.
“Hedging Agreement” shall mean any financial futures contracts, agreement to
purchase and sell (or write) exchange listed or over-the-counter put and call
options on securities, fixed income indices, foreign exchange contracts,
currency swap agreements, mortgage swap agreements, agreements to purchase
securities on a when issued or delayed delivery basis, short sales of U.S.
governmental securities and financial futures contracts reasonably established
by a Person to have been entered into for hedging, duration management and/or
risk management purposes.
“IFRS” means the International Financial Reporting Standards adopted by the
International Accounting Standards Board.
“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money or for the deferred purchase price of property or services,
(ii) the amount available to be drawn under all

40208508 08131835    6

--------------------------------------------------------------------------------




letters of credit issued for the account of such Person and all drafts drawn and
unreimbursed thereunder, (iii) all indebtedness secured by any Lien on any
property owned by such Person, whether or not such indebtedness has been assumed
by such Person, (iv) the aggregate amount required to be capitalized under
leases under which such Person is the lessee and (v) all Contingent Obligations
of such Person; provided that, the term Indebtedness with respect to any Person
shall not include (a) any indebtedness of a Person that is not required to be
classified as indebtedness on such Person’s balance sheet in accordance with
GAAP, (b) intercompany indebtedness, and (c) indebtedness constituting the
purchase price of goods used in the ordinary course of business.
“Initial Supplemental Calculation Date” means the fifth anniversary of the
Financial Cutoff Date.
“Interest Rate” shall mean, for each Loan, the lesser of (a) the stated rate per
annum to be charged to lessees or sub-lessees by the Borrower in connection with
the related Strip Policy associated with such Loan for claims paid by (or on
behalf of) the Borrower under such Strip Policy (without giving effect to any
reduction by the Borrower of such stated rate after the Effective Date) and (b)
the maximum rate permissible under applicable usury or similar laws limiting
interest rates. The same day counting convention applied in determining the
interest rate charged to lessees or sub-lessees, as the case may be, will also
apply in calculating the Interest Rate for purposes of this Agreement.
“Lender” shall have the meaning provided in the first paragraph of this
Agreement, and shall also include each transferee and assignee thereof that has
assumed the obligations of the Lender hereunder in accordance with the terms of
this Agreement.
“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
of any jurisdiction or any other similar recording or notice statute, and any
lease having substantially the same effect as any of the foregoing), but shall
expressly exclude any Hedging Agreement or Repurchase Agreement.
“Loan Maturity Date” shall mean, with respect to each Loan, the second
anniversary of the date of the Borrowing of such Loan.
“Loans” shall have the meaning set forth in Section 2.01.
“Margin Stock” shall have the meaning provided in Regulations T, U and X of the
Board of Governors of the Federal Reserve System.
“Material Subsidiaries” shall mean each of FSA UK and FSA OK, and for the
avoidance of doubt, “Material Subsidiaries” shall not mean or include any
successor (by merger, consolidation or otherwise) or assign of FSA UK or FSA OK,
any of their respective Subsidiaries or any other Subsidiary of the Borrower.

40208508 08131835    7

--------------------------------------------------------------------------------




“Moody’s” shall mean Moody’s Investors Service, Inc.
“Non-Excluded Taxes” shall mean any Taxes other than Taxes imposed on the Lender
(i) by any governmental authority under the laws of which the Lender, as
applicable, is organized or in which it maintains its applicable lending office,
or (ii) as a result of any present or former connection between the Lender and
the relevant taxing jurisdiction other than any such connection arising solely
as a result of the Lender having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement.
“Note” shall have the meaning provided in Section 2.05(a).
“Notice of Borrowing” shall have the meaning provided in Section 2.03.
“Notice of Claim” shall have the meaning provided in Section 2.01.
“Obligations” shall mean all amounts owing to the Lender pursuant to the terms
of this Agreement or any other Credit Document.
“Office” shall mean the office of the Lender and the Borrower as set forth on
Schedule I hereto, or such other office as the related Person may hereafter
designate in writing to the other party hereto.
“Other Taxes” shall have the meaning provided in Section 4.04(b).
“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.
“Pledge and Administration Agreement” shall have the meaning provided in the
Separation Agreement.
“Purchase Agreement” shall have the meaning provided in the first recital of
this Agreement.
“Rating” shall mean, with respect to any Person and any date of determination,
either (a) the claims-paying ability, insured financial strength or insurer
financial strength rating given by a Rating Agency with respect to such Person
on and as of such date, if such Person is an insurance company, or (b) the
long-term unsecured debt rating given by a Rating Agency with respect to such
Person on and as of such date, if such Person is not an insurance company, as
applicable.
“Rating Agency” shall mean any of Moody’s, Fitch or S&P.
“Rating Agency Condition” means, with respect to any Person and with respect to
any event or circumstance, (a) written confirmation by each Rating Agency that
the occurrence of such event or circumstance will not cause such Rating Agency
to downgrade or withdraw its Rating assigned to such Person or (b) (i) written
confirmation by two Rating Agencies that the occurrence of such event or
circumstance will not cause such Rating Agencies to downgrade or withdraw their
respective Ratings assigned to such Person and (ii) with respect to the
remaining Rating Agency, satisfaction

40208508 08131835    8

--------------------------------------------------------------------------------




of the Alternative Rating Agency Condition with respect to such Person.
Notwithstanding the foregoing, the Rating Agency Condition with respect to any
event or circumstance shall not be satisfied in the event that any Rating Agency
indicates in writing that such event or circumstance would adversely affect its
Ratings of, or its outlook on its Ratings of, such Person.
“Ratings Event” means, with respect to the Borrower and any date of
determination, that the Rating of the Borrower is reduced on or as of such date
to below Investment Grade by two or more Rating Agencies. As used herein, the
term “Investment Grade”means “BBB-” by S&P, “Baa3” by Moody’s and “BBB-” by
Fitch.
“Recoveries” shall mean, with respect to any Strip Policy Claim in respect of
which a Borrowing has been made hereunder, the Borrower’s right to repayment of
any and all moneys and other payments, property and other consideration and
compensation received or receivable by or for the account of the Borrower or its
Affiliates at such time (excluding the aggregate amount of any and all moneys,
payments, property, consideration and compensation paid or payable to any Person
other than the Borrower or an Affiliate of the Borrower, under reinsurance
agreements (whether facultative or treaty) and similar arrangements) and all
other rights of the Borrower in respect of, or arising out of, the payment of
such Strip Policy Claim by the Borrower under the related Strip Policy and all
premiums received by the Borrower in respect of such Strip Policy (but only if
such Strip Policy Claim was paid from the proceeds of a Borrowing prior to
receipt of such premiums), whether such rights arise under (a) such Strip
Policy, any reimbursement agreement, guaranty, letter of credit, mortgage,
security agreement, pledge agreement or other contract, agreement or
arrangement, (b) any account or account receivable, (c) any compromise,
settlement or similar arrangement, (d) any voluntary payment or gift, (e) any
payments received by the Borrower under any reinsurance of such Strip Policy
(for the avoidance of doubt, reinsurance payments received will be subject to
the rights of the related reinsurer), (f) any contractual, statutory, common law
or other right of subrogation, (g) any realization upon any mortgage, security
interest or other Lien, (h) any cause of action, whether sounding in tort,
contract or otherwise, and any judicial, arbitration or other proceeding by or
before any court, agency, tribunal, association or other governmental or private
body, or (i) any other legal or equitable right or claim, whether or not similar
to the foregoing, less the out of pocket costs and expenses, including without
limitation attorneys fees and court costs, reasonably incurred by the Borrower
in connection with the collection or other realization of such moneys and other
payments, property and other consideration and compensation (including by
liquidation).
“Register” shall have the meaning provided in Section 13.04(b).
“Related Agreements” shall mean the Purchase Agreement, the “Transaction
Documents” (as such term is defined in the Pledge and Administration Agreement)
and the “Separation Documents” (as such term is defined in the Separation
Agreement).
“Replacement Lender” shall have the meaning provided in Section 2.08.
“Representation Breach” shall have the meaning provided in clause (a) of the
final paragraph of Section 10.

40208508 08131835    9

--------------------------------------------------------------------------------




“Repurchase Agreement” shall mean any agreement to purchase an asset presently
and to sell such asset to a third party in the future or any agreement to sell
an asset presently and to repurchase such asset from a third party in the
future.
“SEC” means the Securities and Exchange Commission or any successor thereto.
“Seller” shall have the meaning provided in the first recital of this Agreement.
“Separation Agreement” means that certain Separation Agreement, dated as of July
1, 2009, by and among DCL, Financial Security Assurance International Ltd., FSA,
Premier International Funding Co. and FSA Global Funding Limited.
“Soft Capital Indebtedness” means indebtedness of a Person which is limited
recourse to such Person and in the nature (as to its purpose and limited
recourse structure) of that existing Indebtedness of FSA under the Existing Soft
Capital Facility.
“Strip Policy” shall mean each financial guaranty insurance policy that was
issued by the Borrower or an Affiliate or Subsidiary thereof with respect to the
equity strip portion of a leveraged tax lease transaction, and was outstanding
as of November 13, 2008, and including, without limitation, all such policies
listed on Schedule II attached hereto, but excluding any Strip Policies released
from this Agreement in accordance with Section 12.04.
“Strip Policy Claim” shall mean, with respect to any Strip Policy, any claim for
payment made under such Strip Policy by a Holder (as such term is defined in the
related Strip Policy).
“Subsequent Supplemental Calculation Date” means each anniversary of the Initial
Supplemental Calculation Date.
“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, association, joint venture or other
entity in which such Person and/or one or more Subsidiaries of such Person has
more than a 50% equity interest and the ability to direct such partnership,
association, joint venture or other entity at the time.
“Supplemental Calculation Date” means the Initial Supplemental Calculation Date
or any Subsequent Supplemental Calculation Date, as applicable.
“Supplemental Consolidated Net Worth Amount” means, on any Supplemental
Calculation Date, an amount equal to the product of:
(a)
the greater of (i) zero and (ii) 25% of the aggregate of Consolidated Net Income
(or Loss) for the period beginning on the first day after the Effective Date and
ending on the fifth anniversary of the Financial Cutoff Date, and


40208508 08131835    10

--------------------------------------------------------------------------------




(b)
a fraction, the numerator of which is the Commitment Amount as of such
Supplemental Calculation Date and the denominator of which is $1,000,000,000.

“S&P” shall mean Standard & Poor’s Ratings Services.
“Taxes” shall mean any present or future taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature now or hereafter imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein, and all interest, penalties or similar liabilities with respect
thereto.
“Total Capitalization” means, on any date of determination, the Consolidated Net
Worth as of such date plus the Consolidated Long Term Debt as of such date.
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
“United States” and “U.S.” shall each mean the United States of America.
“Unrealized Gains and Losses” means unrealized gains and losses relating to
derivative instruments and securities held in portfolios and deemed available
for sale.
“Unutilized Commitment” shall mean, at any time, the Commitment Amount as of
such date less the aggregate outstanding principal amount of all Loans as of
such time.
“Utilization Commission” shall have the meaning provided in Section 3.01(b).
“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, association,
joint venture or other entity in which such Person and/or one or more
Wholly-Owned Subsidiaries of such Person has a 100% equity interest and the
ability to direct such partnership, association, joint venture or other entity
at such time.
1.02    Principles of Construction. (i) All references to sections, schedules
and exhibits are to sections, schedules and exhibits in or to this Agreement
unless otherwise specified. Any definition of or reference to any agreement,
instrument or other document in or to this Agreement shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein). The words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. Unless the context requires otherwise, any reference herein to
any Person shall be construed to include such Person’s successors and assigns.

40208508 08131835    11

--------------------------------------------------------------------------------




(a)    All accounting terms not specifically defined herein shall be construed
in accordance with GAAP.
SECTION 2.
AMOUNT AND TERMS OF CREDIT.
2.01    The Loans. Subject to and upon the terms and conditions set forth
herein, the Lender agrees, at any time and from time to time prior to, but
excluding, the Commitment Termination Date, upon request of the Borrower, to
make loans in Dollars to the Borrower to finance payment of Strip Policy Claims
(any such loan made in Dollars by the Lender to the Borrower with respect to a
Strip Policy Claim, a “Loan” and all Loans made by the Lender, the “Loans”),
which Loans are to be repaid and may be prepaid in accordance with the
provisions hereof; provided that the aggregate principal amount of Loans
outstanding under this Agreement as of any date shall at no time exceed the
Commitment Amount as of such date and no individual Borrowing shall exceed that
amount stated in the notice of claim delivered to the Borrower under the related
Strip Policy (the “Notice of Claim”). Amounts borrowed under this Section 2.01
may not be reborrowed. Subject to the provisions of this Section 2, more than
one Borrowing may occur on the same date. Notwithstanding anything contained
herein to the contrary, each Loan shall be deemed to be a separate tranche of
loans hereunder and the use of “Loans” shall mean all such tranches. For the
avoidance of doubt, to the extent there are multiple Strip Policy Claims under a
Strip Policy, then multiple Loans may be requested with respect to such Strip
Policy but without duplication of other amounts borrowed to pay the same claim
amount.
2.02    Amount of Each Borrowing. The aggregate principal amount of each
Borrowing hereunder shall be the amount set forth in the related Notice of
Borrowing and may not exceed the amount of the claim stated in the relevant
Notice of Claim.
2.03    Notice of Borrowing. Whenever the Borrower desires to make or arrange
for a Borrowing of Loans hereunder, it shall give the Lender at its Office at
least one Business Day’s prior notice of each Loan to be made hereunder;
provided that any such notice shall be deemed to have been given on a certain
day only if given before 3:00 P.M. (New York time) on such day. Each such notice
(each a “Notice of Borrowing”) shall be in the form of Exhibit A attached
hereto, appropriately completed and including the attachments identified
therein.
2.04    Disbursement of Funds. No later than 10:00 A.M. (New York time) on the
date specified as the “Business Day of the Proposed Borrowing” in the related
Notice of Borrowing, the Lender will make available to the Borrower, through the
Lender’s Office, Loans (or, at the request of the Borrower in the relevant
Notice of Borrowing, the Lender will make a Direct Payment) in Dollars and in
immediately available funds, in the amount requested by the Borrower in such
Notice of Borrowing.
2.05    Note. (i) The Borrower’s obligation to pay the principal of, and
interest on, the Loans made by the Lender shall be evidenced by a promissory
note duly executed and delivered by the Borrower, substantially in the form of
Exhibit B attached hereto, with blanks appropriately completed in conformity
herewith (the “Note”).

40208508 08131835    12

--------------------------------------------------------------------------------




(a)    The Note issued to the Lender shall (i) be executed by the Borrower, (ii)
be payable to the order of the Lender and be dated the Effective Date, (iii) be
in a stated principal amount equal to the amount of the Commitment of the Lender
and be payable in the outstanding principal amount of the Loan evidenced
thereby, (iv) mature, with respect to each Loan evidenced thereby, on the
applicable Loan Maturity Date, (v) bear interest as provided in the appropriate
clause of Section 2.07 in respect of the Loan evidenced thereby, (vi) be subject
to mandatory repayment as provided in Section 4.02 and (vii) be entitled to the
benefits of this Agreement and the other Credit Documents.
(b)    The Lender will note on its internal records the amount of each Loan made
by it and each payment in respect thereof and will, prior to any transfer of the
Note, endorse on the reverse side thereof the outstanding principal amount of
the Loan evidenced thereby. Failure to make any such notation shall not affect
the Borrower’s obligations in respect of such Loans.
2.06    Reserved.
2.07    Interest. (i) The Borrower agrees to pay interest in respect of the
unpaid principal amount of each Loan from the date the proceeds thereof are made
available to the Borrower until the date such Loan is paid in full (whether by
acceleration or otherwise) at a rate per annum which shall be equal to the
Interest Rate associated with such Loan. The Lender shall determine the Interest
Rate as applicable for each Loan as such Interest Rate may change from time to
time, and shall promptly notify the Borrower. Each such determination shall,
absent demonstrable error, be final and conclusive and binding on all parties
hereto. The Borrower and the Lender will act promptly in good faith to resolve
and pay to each other, as applicable, disputed Interest Rate amounts.
(a)    Overdue principal and, to the extent permitted by law, overdue interest
in respect of each Loan of the Borrower and any other overdue amount payable by
the Borrower hereunder shall bear interest at a rate per annum equal to 2% per
annum in excess of the Interest Rate associated with the related Loan in effect
from time to time (or, in the case of other overdue amounts payable, the highest
Interest Rate then in effect on the related Loan plus a margin of 2% per annum);
provided that, to the extent permitted by law, no Loan shall bear interest after
maturity at a rate per annum less than 2% in excess of the rate of interest
applicable thereto at maturity.
(b)    Accrued (and theretofore unpaid) interest shall be payable (i) quarterly
in arrears on the last Business Day of each March, June, September and December
of each year, and (ii) in respect of each Loan, at maturity of such Loan
(whether by acceleration or otherwise) and, after such maturity, on demand.
2.08    Change of Office. The Lender agrees that, upon the occurrence of any
event giving rise to the operation of Section 4.04 with respect to the Lender,
it will, if requested by the Borrower, use reasonable efforts (subject to
overall policy considerations of the Lender) to designate another Office for any
Loans affected by such event, provided that such designation is made on such
terms that such designation will not subject the Lender to any material
unreimbursed cost or expense and will not otherwise be materially
disadvantageous to it, with the object of avoiding the consequence of the event
giving rise to the operation of any such Section. If, after such reasonable
efforts, the Lender does not so designate a different one of its Offices so as
to eliminate the Borrower’s obligation

40208508 08131835    13

--------------------------------------------------------------------------------




to pay any future amounts to the Lender pursuant to Section 4.04, then the
Borrower (without prejudice to any amounts then due to the Lender under Section
4.04) may, unless prior to the effective date of any such assignment the Lender
withdraws its request for such additional amounts under Section 4.04, designate
another Lender reasonably acceptable to the Lender to purchase the Loans owed to
the Lender and the Lender’s Commitments hereunder (a “Replacement Lender”), the
Lender shall assign to the Replacement Lender its Loans, pursuant to an
assignment and assumption agreement in form and substance reasonably
satisfactory to the Borrower, and upon such purchase by the Replacement Lender,
such Replacement Lender shall be deemed to be the “Lender” for purposes of this
Agreement and, subject to Section 13.04, the selling Lender shall cease to be
the “Lender” for purposes of this Agreement. Nothing in this Section 2.08 shall
affect or postpone any of the obligations of the Borrower or the rights of the
Lender provided in Section 4.04.
2.09    Strip Policies. The Lender represents and warrants that the Strip
Policies identified on Schedule II of this Agreement includes all Strip Policies
outstanding on the Closing Date and is true, correct and complete in all
material respects; provided, that the Lender shall not be liable for any
amendment to such Schedule II if such amendment does not cause the aggregate
amount of coverage under the Strip Policies during any calendar month to exceed
the amount set forth for such calendar month under the column entitled
“Aggregate Strip Policy Exposure” on Schedule III.


SECTION 3.    

COMMISSIONS; FEES; REDUCTIONS OF COMMITMENT.
3.01    Fees.
(a)    The Borrower agrees to pay to the Lender a commitment commission (the
“Commitment Commission”) for the period from the Effective Date to the
Commitment Termination Date equal to the Commitment Commission Percentage, as
indicated below, for the relevant day multiplied by the Unutilized Commitment of
the Lender for such day, divided by 360. Any Commitment Commission shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December of each year and on the Commitment Termination Date. For
purposes hereof, the “Commitment Commission Percentage” shall mean either (a)
during any period when the Borrower’s Ratings are not below Baa2 by Moody’s, not
below BBB by S&P and not below BBB by Fitch, 0.625% per annum or (b) during all
other periods, 1.00% per annum. Any change in the Commitment Commission
Percentage shall take effect on the date of the relevant Ratings change.
(b)    The Borrower agrees to pay to the Lender a utilization commission (the
“Utilization Commission”) during any period when the aggregate principal amount
of Loans outstanding is greater than 50% of the Commitment Amount as of such
date, computed at a rate of 0.10% per annum on the daily average of such
outstanding amounts. Any Utilization Commission shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December of each year and on the Commitment Termination Date.

40208508 08131835    14

--------------------------------------------------------------------------------




(c)    The Borrower agrees to pay to the Lender, on the Effective Date, a fee
equal to 0.02% of the Commitment Amount as of the Effective Date.
3.02    Voluntary Reduction of Commitment. Upon at least five Business Days’
prior notice to the Lender at its Office, the Borrower shall have the right,
without premium or penalty, to reduce the Commitment Amount as of such date in
whole or in part in integral multiples of $1,000,000 (or such lesser amount if
the Commitment Amount is being reduced to $0).
3.03    Mandatory Reduction of Commitments. (i) On the first day of each
calendar month set forth in the column labeled “Period Beginning” on Schedule
III attached hereto, the Commitment Amount shall be reduced to the amount set
forth opposite such date under the column heading “Initial Maximum Commitment
Amount,” subject to the adjustment of such amount as described in Section
3.03(d).
(a)    If the Borrower’s Consolidated Net Worth as of the fifth anniversary of
the Financial Cutoff Date is less than the sum of (a) the Base Consolidated Net
Worth plus (b) the Supplemental Consolidated Net Worth Amount as of the Initial
Supplemental Calculation Date, then the Commitment Amount shall be reduced to
$750,000,000, and shall be amortized pursuant to Section 3.03(d).
(b)    The Commitment of the Lender to make a Loan shall terminate in its
entirety on the Commitment Termination Date.
(c)    With respect to any reduction of the Commitment Amount pursuant to
Section 3.02 or Section 3.03(b) (the Commitment Amount after such reduction
being referred to as the “Reduced Commitment Amount”), the “Initial Maximum
Commitment Amount” as shown on Schedule III for each calendar month subsequent
to the calendar month in which such reduction occurred shall be deemed to be
reduced to an amount equal to the product of (i) the Initial Maximum Commitment
shown on Schedule III for such subsequent calendar month times (ii) a fraction,
the numerator of which is the Reduced Commitment Amount and the denominator of
which is the “Initial Maximum Commitment Amount” shown on Schedule III opposite
the calendar month in which such reduction occurred.

40208508 08131835    15

--------------------------------------------------------------------------------




SECTION 4.    

PREPAYMENTS; PAYMENTS.
4.01    Voluntary Prepayments. The Borrower shall have the right to prepay the
Loans made to it, without premium or penalty, in whole or in part from time to
time; provided, that (i) the Borrower shall give the Lender at its Office at
least three Business Days’ prior notice of its intent to prepay any Loans and
the amount of such prepayment; (ii) the minimum amount of each prepayment shall
be no less than $1,000,000 (or if less, the outstanding principal amount of a
Loan if the entire amount of such Loan is being prepaid); and (iii) each
prepayment in respect of any Loan made pursuant to a Borrowing shall be applied
by the Lender first to any accrued and unpaid interest on the corresponding Loan
and then to principal on such corresponding Loan.
4.02    Mandatory Payments. The Borrower shall make mandatory repayments of the
Loans to the Lender as follows:
(d)    within 10 Business Days of receipt of any Recoveries paid, reimbursed or
otherwise credited to or for the benefit of the Borrower in connection with any
Strip Policy Claim related to a Loan, the Borrower shall repay such Loan in an
amount equal to the lesser of (i) the outstanding principal balance of such Loan
on such date and (ii) the amount of such Recoveries;
(e)    on the Loan Maturity Date for any Loan, the Borrower shall repay such
Loan in full;
(f)    if on any date the outstanding principal amount of all Loans exceeds the
Commitment Amount on such date, the Borrower shall repay the Loans in the amount
of such excess (such repayment to be applied among the Loans in accordance with
the direction of the Borrower);
(g)    if a Borrower Change of Control has become effective, then: (i) if the
Rating Agency Condition has been satisfied with respect to such Borrower Change
of Control, the Borrower shall repay the Loans in full not later than the 365th
day following the effectiveness of such Borrower Change of Control or (ii) if a
Rating Agency Condition has not been satisfied with respect to such Borrower
Change of Control, then the Borrower shall repay the Loans in full on the date
such Borrower Change of Control shall become effective,
(h)    on the date any Loans are accelerated in accordance with Section 10, the
Borrower shall repay all such Loans in full, and
(i)    if the Borrower agrees to reduce the principal amount of any repayment
right of the Borrower in respect of, or arising out of, the payment of a Strip
Policy Claim, then, within 10 Business Days following such reduction, the
Borrower shall repay that portion of the outstanding principal of the related
Loan equal to the amount of such reduction.
All repayments of Loans shall include payment of accrued and unpaid interest on
the amount of such Loan repaid. Amounts paid pursuant to this Section shall be
credited first to accrued and unpaid interest on the corresponding Loan and then
to principal on such corresponding Loan.

40208508 08131835    16

--------------------------------------------------------------------------------




4.03    Method and Place of Payment. (i) Except as otherwise specifically
provided herein, all payments made by the Borrower under this Agreement or any
Note shall be made to the Lender not later than 12:00 P.M. (New York time) on
the date when due and shall be made in Dollars in immediately available funds at
the Lender’s Office. Whenever any payment to be made hereunder or under any Note
shall be stated to be due on a day which is not a Business Day, the due date
thereof shall be extended to the next succeeding Business Day and, with respect
to payments of principal, interest shall be payable at the applicable rate
during such extension.
4.04    Net Payments. (i) All payments made by the Borrower hereunder or under
any Note will be made without setoff, counterclaim or other defense. Except as
provided in Section 4.04(d), all such payments will be made free and clear of,
and without deduction or withholding for, any Non-Excluded Taxes. If any
Non-Excluded Taxes are so levied or imposed, the Borrower agrees to pay the full
amount of such Non-Excluded Taxes and such additional amounts as may be
necessary so that every payment of all amounts due hereunder or under any Note,
after withholding or deduction for or on account of any Non-Excluded Taxes, will
not be less than the amount provided for herein or in such Note. The Borrower
will furnish to the Lender within 45 days after the date the payment of any
Non-Excluded Taxes is due pursuant to applicable law certified copies of tax
receipts evidencing such payment by the Borrower. Notwithstanding the foregoing,
the Borrower shall not be required to pay additional amounts with respect to any
payment of principal, interest or any other amounts on, any Note to any holder
who is a fiduciary or partnership or other than the sole beneficial owner of
such Note to the extent such payment would be required by the laws of the
relevant taxing jurisdiction (or any political subdivision or relevant taxing
authority thereof or therein) to be included in the income for tax purposes of a
beneficiary or partner or settler with respect to such fiduciary or a member of
such partnership or a beneficial owner who would not have been entitled to such
additional amounts had it been the holder of such Note.
(a)    The Borrower shall pay any and all present and future stamp and other
similar taxes (“Other Taxes”) imposed in connection with the enforcement of this
Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein to the relevant governmental authority imposing
such Other Taxes in accordance with applicable law.
(c)    Subject to Section 4.04(d), the Borrower shall indemnify the Lender for
any Non-Excluded Taxes and Other Taxes levied, imposed or assessed on the
Lender. Promptly upon having knowledge that any such Non-Excluded Taxes or Other
Taxes have been levied, imposed or assessed, and promptly upon notice thereof by
the Lender, the Borrower shall pay such Non-Excluded Taxes or Other Taxes
directly to the relevant governmental authority. In addition, the Borrower shall
indemnify the Lender for any incremental Taxes that may become payable by the
Lender as a result of any failure of the Borrower to pay any Non-Excluded Taxes
or Other Taxes when due to the appropriate governmental authority; provided that
if the Lender fails to notify the Borrower of the imposition of any Non-Excluded
Taxes or Other Taxes within 120 days following its receipt of actual written
notice of the imposition of such Non-Excluded Taxes or Other Taxes, the Borrower
will not have an obligation to pay any such incremental Taxes attributable to
the period beginning after such 120th day and ending 7 days after the Borrower
receives notice from the Lender.

40208508 08131835    17

--------------------------------------------------------------------------------




(d)    Each Lender that is not a United States person (as such term is defined
in Section 7701(a)(30) of the Code) for U.S. Federal income tax purposes agrees
(i) in the case of any such Lender that is a “bank” within the meaning of
Section 881(c)(3)(A) of the Code and that constitutes a Lender hereunder on the
Effective Date, to provide to the Borrower on or prior to the Effective Date two
original signed copies of Internal Revenue Service Form W-8 ECI or Form W-8 BEN
certifying to such Lender’s entitlement to an exemption from United States
withholding tax with respect to payments to be made under this Agreement and
under any Note, (ii) in the case of any such Lender that is a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, that, (A) with respect to a Lender
that is an assignee or transferee of an interest under this Agreement pursuant
to Section 13.04(b) (unless the respective Lender was already a Lender hereunder
immediately prior to such assignment or transfer), upon the date of such
assignment or transfer to such Lender, and (B) to the extent legally entitled to
do so, with respect to any such Lender, from time to time upon the reasonable
written request of the Borrower after the Effective Date, such Lender will
provide to the Borrower within 60 days of such request two original signed
copies of Internal Revenue Service Form W-8 ECI or Form W-8 BEN (or any
successor forms) certifying to such Lender’s entitlement to an exemption from,
or reduction in, United States withholding tax with respect to payments to be
made under this Agreement and under any Note, (iii) in the case of a Lender
other than a Lender described in clause (i) or (ii) above and that constitutes a
Lender hereunder on the Effective Date, to provide to the Borrower on or prior
to the Effective Date, two accurate and complete original signed copies of
Internal Revenue Service Form W-8 BEN, certifying to such Lender’s entitlement
at the date of such certificate, to an exemption from U.S. withholding tax under
the provisions of Section 881(c) of the Code with respect to payments to be made
under this Agreement and under any Note and (iv) in the case of any such Lender
(other than a Lender described in clause (i) or (ii) above), (A) with respect to
a Lender that is an assignee or transferee of an interest under this Agreement
pursuant to Section 13.04(b) (unless the respective Lender was already a Lender
hereunder immediately prior to such assignment or transfer), upon the date of
such assignment or transfer to such Lender, and (B) to the extent legally
entitled to do so, with respect to any such Lender, from time to time upon the
reasonable written request of the Borrower after the Effective Date, to provide
to the Borrower within 60 days of such request such other forms as may be
required in order to establish the entitlement of such Lender to an exemption
from withholding with respect to payments under this Agreement and under any
Note. Notwithstanding anything to the contrary contained in this Section
4.04(d), the Borrower shall be entitled, to the extent it is required to do so
by law, to deduct or withhold Taxes imposed by the United States (or any
political subdivision or taxing authority thereof or therein) from interest,
fees or other amounts payable hereunder (without any obligation to pay the
respective Lender additional amounts with respect thereto) for the account of
any Lender which is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. Federal income tax purposes and which
has not provided to the Borrower such forms required to be provided to the
Borrower pursuant to the first sentence of this Section 4.04(d) (or to the
extent such forms do not establish a complete exemption from such withholding),
unless the failure to deliver such forms pursuant to clause (ii)(B) or (iv)(B)
above is due to a change in any applicable statute, treaty, regulation or other
applicable law or any interpretation of any of the foregoing occurring after the
date hereof, which change rendered such Lender no longer legally entitled to
deliver such forms or rendered the information provided in such forms untrue or
inaccurate in any material respect.

40208508 08131835    18

--------------------------------------------------------------------------------




(e)    In the event that the Lender receives a payment from the Borrower with
respect to Taxes pursuant to this Section 4.04, and the Borrower makes a written
request to the Lender for its cooperation, the Lender shall cooperate with the
Borrower in challenging such Taxes, provided that (i) the Lender reasonably
determines in good faith that it will not suffer any adverse effect as a result
thereof, (ii) all costs of such challenge are for the account of the Borrower,
and (iii) the Borrower delivers to the Lender an opinion of counsel reasonably
satisfactory to the Lender to the effect that there is substantial authority
(within the meaning of Code section 6662(d)(2)(B)(i)) to prevail on such refund
claim.


SECTION 5.    

CONDITIONS PRECEDENT TO EFFECTIVENESS.
This Agreement shall become effective subject to the satisfaction (or waiver by
the Lender) of the following conditions:
5.01    Execution of Agreement. The Borrower and the Lender shall have signed a
copy of this Agreement (whether the same or different copies).
5.02    Closing. The Closing (as defined in the Purchase Agreement) shall have
occurred.
5.03    Note. The Lender shall have received a Note, executed by the Borrower in
the amount, maturity and as otherwise provided herein.
SECTION 6.    

CONDITIONS PRECEDENT TO ALL CREDIT EVENTS.
The obligation of the Lender to make any Loan is subject to the satisfaction of
the following conditions at the time of the related Credit Event:
6.01    Effectiveness. The Effective Date shall have occurred.
6.02    No Default.    No Default or Event of Default shall have occurred and be
continuing on the date of such Credit Event.
6.03    Representations and Warranties. The representations and warranties of
the Borrower under this Agreement shall be accurate and complete in all material
respects on the date of such Credit Event.
6.04    Covenants. The Borrower shall not have (i) failed in the due performance
or observance by it of any term, covenant or agreement contained in Section 9 or
Section 8.07 or (ii) failed in the due performance or observance by it of any
term, covenant or agreement (other than those referred to in clause (i) of this
Section 6.04) contained in this Agreement which failure, in case of clause (ii),
shall have continued unremedied for a period of 8 Business Days after the
earlier

40208508 08131835    19

--------------------------------------------------------------------------------




of the date on which the Borrower has actual knowledge of such failure or the
date on which the Lender gives written notice to the Borrower of such failure,
and in the case of either clause (i) or (ii), such failure is continuing at the
time of such Credit Event, but without regard to whether such term covenant or
agreement was required to be performed at a previous time.
6.05    Judgments. As of the date of such Credit Event, one or more judgments or
decrees shall not have been entered against the Borrower or any of its Material
Subsidiaries involving in the aggregate for the Borrower and its Material
Subsidiaries a liability (not paid or fully covered by insurance) of $25,000,000
or more unless (A) less than 30 days (or such longer period of time to vacate,
discharge, pay, stay or bond such judgments or decrees as is permitted under
applicable law) have elapsed since the entry of such judgments or decrees or (B)
such judgments or decrees shall have been vacated, discharged, paid, stayed or
bonded pending appeal (which appeal suspends the relevant payment obligation
such that the amount of the judgment or decree then payable and not covered by
insurance is less than $25,000,000) as of the date of such Credit Event.
6.06    Borrower Change of Control. No Borrower Change of Control shall have
occurred.
6.07    Notice of Borrowing. Prior to the making of such Loan, the Lender shall
have received a Notice of Borrowing meeting the requirements of Section 2.03.
For purposes of the condition precedent specified in Section 6.03, if any
representation or warranty of the Borrower under this Agreement shall fail to be
accurate and complete in all material respects at the time of any Credit Event,
such failure shall not prevent the satisfaction of such condition precedent at
the time of any subsequent Credit Event if such failure has been cured by the
time of such subsequent Credit Event.
For purposes of the condition precedent specified in Section 6.04,
(a)    if any covenant of the Borrower under Section 9.03 or Section 9.04 (as it
relates to the end of a particular fiscal quarter) is breached, such breach
shall not prevent the satisfaction of such condition precedent so long as such
covenant is satisfied as of the end of the fiscal quarter immediately preceding
the related Credit Event (or such covenant is otherwise satisfied subsequent to
the end of such fiscal quarter and on or prior to such Credit Event, through
capital contributions, reductions of Consolidated Indebtedness or otherwise);
and
(b)    if any other covenant of the Borrower under this Agreement remains
breached at the time of any Credit Event, such breach shall not prevent the
satisfaction of such condition precedent at the time of any subsequent Credit
Event if at or prior to such time such breach has been cured through the
satisfaction of the related obligation, in the case of an affirmative covenant,
or remedy of the prohibited action, in the case of a negative covenant.
The acceptance of the proceeds of a Credit Event shall constitute a
representation and warranty by the Borrower to the Lender that the conditions
specified in this Section 6 have been satisfied at the time of such Credit Event
and with respect to the related Loan.

40208508 08131835    20

--------------------------------------------------------------------------------




SECTION 7.    

REPRESENTATIONS, WARRANTIES AND AGREEMENTS.
In order to induce the Lender to make a Loan, the Borrower makes the following
representations, warranties and agreements, all as of the date of the related
Credit Event and all of which shall survive the execution and delivery of this
Agreement, the Note and the making of the Loans:
7.01    Corporate Status. The Borrower is a duly organized and validly existing
corporation under the laws of the jurisdiction of its incorporation.
7.02    Corporate Power and Authority. The Borrower has the corporate power to
execute, deliver and perform the terms and provisions of each of the Credit
Documents and has taken all necessary corporate action to authorize the
execution, delivery and performance by it of the Credit Documents. The Borrower
has duly executed and delivered each of the Credit Documents to which it is
party, and each Credit Document constitutes the legal, valid and binding
obligation of the Borrower enforceable in accordance with its terms.
7.03    No Violation. Neither the execution, delivery or performance by the
Borrower of the Credit Documents, nor compliance by it with the terms and
provisions thereof, nor the use of the proceeds of the Loans by the Borrower (i)
will contravene any provision of any law, statute, rule or regulation or any
order, writ, injunction or decree of any court or governmental instrumentality,
applicable to the Borrower or to which it is subject, (ii) will conflict or be
inconsistent with, or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, the terms of any
indenture, mortgage, deed of trust, credit agreement, loan agreement or any
other agreement, contract or instrument to which the Borrower or any of its
Material Subsidiaries is a party or by which it or any of its property or assets
is bound or to which it may be subject, (iii) result in the creation or
imposition of (or the obligation to create or impose) any Lien prohibited by
Section 9.05, or (iv) will violate any provision of the charter documents of the
Borrower or any of its Material Subsidiaries, except, in the case of each of
clauses (i), (ii), (iii) and (iv) above, such contraventions, conflicts,
inconsistencies, breaches, defaults, Liens prohibited under Section 9.05 or
violations which either existed on the Effective Date or are not reasonably
likely to materially and adversely affect the business, operations, property,
assets, or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole.
7.04    Governmental Approvals. No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with
(except as have been obtained or made), or exemption by, any governmental or
public body or authority, or any subdivision thereof, is required to authorize,
or is required in connection with, (i) the execution, delivery and performance
by the Borrower of any Credit Document or (ii) the legality, validity, binding
effect or enforceability of any Credit Document (except, in any case, as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally and by
principles of equity).

40208508 08131835    21

--------------------------------------------------------------------------------




7.05    Litigation. There are no actions, suits or proceedings that have arisen
after the Effective Date that are pending or, to the best knowledge of the
Borrower, threatened, (i) with respect to any Credit Document or (ii) that are
reasonably likely to materially and adversely affect the business, operations,
property, assets or condition (financial or otherwise) of the Borrower and its
Material Subsidiaries taken as a whole.
7.06    Use of Proceeds; Margin Regulations. No part of the proceeds of any Loan
will be used by the Borrower to purchase or carry any Margin Stock or to extend
credit to others for the purpose of purchasing or carrying any Margin Stock.
Neither the making of any Loan nor the use of the proceeds thereof will violate
or be inconsistent with the provisions of Regulations T, U or X of the Board of
Governors of the Federal Reserve System.
7.07    Tax Returns and Payments. The Borrower and each of its Material
Subsidiaries has filed all tax returns required to be filed by it and has paid
all income taxes payable by it which have become due pursuant to such tax
returns and all other taxes and assessments payable by it which have become due,
other than those not yet delinquent and except for those (x) contested or which
will be contested in good faith and for which adequate reserves (in the good
faith judgment of the management of the Borrower) have been established or (y)
as would not reasonably be expected to have, in the aggregate, a material
adverse effect on the business, operations, property, assets or condition
(financial or otherwise) of the Borrower and its Subsidiaries taken as a whole.
The Borrower and each of its Material Subsidiaries has paid, or has provided
adequate reserves (in the good faith judgment of the management of the Borrower)
for the payment of, all material federal and state income taxes applicable for
all prior fiscal years and for the current fiscal year to the date hereof,
except as would not reasonably be expected to have, in the aggregate, a material
adverse effect on the business, operations, property, assets or condition
(financial or otherwise) of the Borrower and its Subsidiaries taken as a whole.
7.08    Financial Statements; Financial Condition; Undisclosed Liabilities; etc.
As of the date financial statements are furnished to the Lender pursuant to
Sections 8.01(a) and (b), such financial statements present fairly the
consolidated financial condition of the Borrower and its Consolidated
Subsidiaries at the date of such balance sheet and the consolidated results of
the operations of the Borrower and its Consolidated Subsidiaries for the fiscal
year referenced therein and the Borrower has not determined that such financial
statements (to the extent they relate to fiscal periods ending after the
Effective Date) are required to be restated; provided that if any such financial
statements relating to fiscal periods ending after the Effective Date are
required to be restated and such financial statements following such restatement
present fairly the consolidated financial condition of the Borrower and its
Consolidated Subsidiaries in accordance with GAAP as of the date of such
restated financial statements, then the representation and warranty in this
Section 7.08 shall be deemed to be true and correct with respect to such
financial statements. All such financial statements shall be prepared in
accordance with GAAP.
7.09    Compliance with Statutes, etc. The Borrower and each of its Material
Subsidiaries are in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its respective business and
the ownership of its respective property (including applicable statutes,
regulations,

40208508 08131835    22

--------------------------------------------------------------------------------




orders and restrictions relating to environmental standards and controls),
except such noncompliances as would not reasonably be expected to have, in the
aggregate, a material adverse effect on the business, operations, property,
assets or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole.
7.10    Consolidated Net Worth at Effective Date. On July 1, 2009, the
Consolidated Net Worth of the Borrower and its Consolidated Subsidiaries was
$1.2818 billion.
SECTION 8.    

AFFIRMATIVE COVENANTS.
8.01    Information Covenants. The Borrower will furnish (or caused to be
furnished) to the Lender:
(c)    Quarterly Financial Statements. Within 60 days after the close of the
first three quarterly accounting periods in each fiscal year of the Borrower,
the consolidated balance sheet of the Borrower as at the end of such quarterly
accounting period and the related consolidated statements of income and changes
in shareholders’ equity for the elapsed portion of the fiscal year ended with
the last day of such quarterly accounting period, in each case setting forth
figures for prior periods as and to the extent then required by GAAP, all of
which shall be prepared in accordance with GAAP and shall be certified by the
Treasurer, Chief Financial Officer or Chief Accounting Officer of the Borrower,
subject to normal year-end audit adjustments.
(d)    Annual Financial Statements. Within 115 days after the close of each
fiscal year of the Borrower, (i) the consolidated balance sheet of the Borrower
as at the end of such fiscal year and the related consolidated statements of
income, changes in shareholders’ equity and cash flows for such fiscal year, in
each case prepared in accordance with GAAP and setting forth comparative figures
for the preceding fiscal year and certified by PricewaterhouseCoopers LLP or
such other independent certified public accountants of recognized national
standing, together with a report of such accounting firm stating that such audit
was conducted in accordance with generally accepted auditing standards, which
report shall not be subject to any “going concern” or like qualification or
exception or any qualification or exception as to the scope of such audit or
with respect to the absence of any material misstatement and (ii) management’s
discussion and analysis of financial condition and results of operations for
such fiscal year prepared in accordance with statutory accounting principles.
(e)    Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 8.01(a) and 8.01(b), a certificate of the
Chief Financial Officer, the Chief Accounting Officer or the Treasurer of the
Borrower, in substantially the form of Exhibit C attached hereto, to the effect
that, to the best of such officer’s knowledge no Default or Event of Default has
occurred and is continuing as of such time or, if any Default or Event of
Default has occurred and is continuing as of such time, specifying the nature
and extent thereof, which certificate shall, in the case of any such financial
statements delivered in respect of a period ending on the last day of a fiscal
quarter or year of the Borrower, set forth the calculations required to
establish whether the Borrower was in compliance with the provisions of Sections
9.03 and 9.04.

40208508 08131835    23

--------------------------------------------------------------------------------




(f)    Notice of Default or Litigation. Promptly, and in any event within five
Business Days after an executive officer of the Borrower obtains knowledge
thereof, notice of (i) the occurrence after the Effective Date of any event
which constitutes a Default or Event of Default and (ii) any litigation or
governmental investigation arising after the Effective Date or proceeding
pending which was initiated after the Effective Date (A) against the Borrower
which could reasonably be expected to materially and adversely affect the
business, operations, property, assets, liabilities or condition (financial or
otherwise) of the Borrower and its Subsidiaries taken as a whole, (B) with
respect to any Indebtedness for borrowed money in excess of $25,000,000 of the
Borrower or any of its Material Subsidiaries or (C) with respect to any Credit
Document.
Information required to be delivered pursuant to Section 8.01(a) and (b) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto, on the Borrower’s or Assured’s website or (ii) on which
such documents are posted on an Internet or intranet website, if any, to which
the Lender has access (whether a commercial, third-party website or whether
sponsored by the Lender and including, but not limited to, the websites of the
SEC, EMMA and Assured).
8.02    Books, Records and Inspections. The Borrower will keep proper books of
record and account with respect to (i) the Loans made hereunder, (ii) the use of
such Loans pursuant to Sections 7.06 and 8.07 and (iii) all Recoveries. The
Borrower will permit officers and designated representatives of the Lender to
visit, inspect and examine, during regular business hours and under the guidance
of officers of the Borrower, the books of account of the Borrower with respect
to the matters in this Section 8.02, at such reasonable times and intervals and
to such reasonable extent as the Lender may request.
8.03    Reserved.
8.04    Compliance with Statutes, etc. The Borrower will, and will cause each of
its Material Subsidiaries to, comply with all applicable statutes, regulations
and orders of, and all applicable restrictions imposed by, all governmental
bodies, domestic or foreign, in respect of the conduct of its business and the
ownership of its property (including applicable statutes, regulations, orders
and restrictions relating to environmental standards and controls), except such
noncompliances as could not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the business, operations,
property, assets, liabilities or condition (financial or otherwise) of the
Borrower and its Material Subsidiaries taken as a whole.
8.05    Reserved.
8.06    Payment of Taxes. The Borrower will pay and discharge or cause to be
paid and discharged, and will cause each of its Material Subsidiaries to pay and
discharge, all taxes, assessments and governmental charges or levies imposed
upon it or upon its income or profits, or upon any material properties belonging
to it, in each case on a timely basis, and all lawful claims which, if unpaid,
might become a lien or charge upon any properties of the Borrower or any of its
Material Subsidiaries; provided that neither the Borrower nor any Material
Subsidiary of the Borrower shall be required to pay or discharge any such tax,
assessment, charge, levy or claim (x) which is being or which will be contested
in good faith and by proper proceedings if it has maintained

40208508 08131835    24

--------------------------------------------------------------------------------




adequate reserves (in the good faith judgment of the management of the Borrower)
with respect thereto in accordance with GAAP or (y) to the extent that such
non-payment could not, individually or in the aggregate, reasonably be expected
to have a material adverse effect on the business, operations, property, assets,
liabilities or condition (financial or otherwise) of the Borrower and its
Material Subsidiaries taken as a whole.
8.07    Use of Proceeds. The Borrower shall use all proceeds of each Loan only
for the payment of Strip Policy Claims.
8.08    Strip Policies. The Borrower shall (i) use its commercially reasonable
efforts to avoid the termination of any lease covered by a Strip Policy unless
such termination is accompanied by cancellation without payment of the related
Strip Policy (which efforts shall not include covering the obligations
referenced in such Strip Policy), (ii) to the extent the Borrower has received
such information in writing, promptly provide the Lender all non-confidential
and non-privileged information concerning the Strip Policies as reasonably
requested by the Lender and (iii) not amend any Strip Policy without the prior
written consent of the Lender (which consent shall not be unreasonably withheld
or delayed).
8.09    Collection of Recoveries. The Borrower shall at all times use its
commercially reasonable efforts to collect and otherwise realize upon all
Recoveries in compliance with the applicable Strip Policy and applicable law. In
the event that the Borrower is pursuing such efforts to collect and otherwise
realize upon Recoveries owed by a Person at the same time the Borrower is
pursuing efforts to collect or otherwise realize upon amounts other than
Recoveries owing by such Person to the Borrower, the Borrower shall pursue such
efforts to collect and otherwise realize upon such Recoveries in a way that the
Borrower in good faith believes does not adversely discriminate against the
rights of the Lender in any material respect.
8.10    Business. The Borrower shall be licensed to operate as an insurance
company in either the United States generally or in at least one State thereof.


SECTION 9.    

NEGATIVE COVENANTS.
9.01    Consolidation, Merger, Sale of Assets, etc. The Borrower will not (x)
wind up, liquidate or dissolve its affairs or enter into any transaction of
merger or consolidation (other than for purposes of changing domicile or type of
organization), or (y) convey, sell, lease or otherwise dispose of (or agree to
do any of the foregoing at any future time) all or substantially all of its
property or assets; provided that
(a)    the Borrower may merge with any Person, so long as immediately following
such transaction (i) the Borrower is the surviving entity of such merger, or if
the Borrower is not the surviving entity, the surviving entity is a direct or
indirect Subsidiary or Affiliate of Assured, (ii) such surviving entity is
licensed to operate as an insurance company in the United States

40208508 08131835    25

--------------------------------------------------------------------------------




generally, or in at least one of the States thereof and shall have assumed the
Obligations and (iii) the Rating Agency Condition with respect to the surviving
entity shall be satisfied with respect to such merger; and
(b)    the Borrower may dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to any Person so long as (i) such Person is
a direct or indirect Subsidiary or Affiliate of Assured, (ii) such Person is
licensed to operate as an insurance company in the United States generally, or
in at least one of the States thereof and shall have assumed the Obligations and
(iii) the Rating Agency Condition with respect to such Person shall be satisfied
with respect to such disposition.
9.02    Dividends. The Borrower will not, nor will it permit any of its
Subsidiaries to, declare or pay any dividends, or make any payments constituting
a return of capital under GAAP, to its stockholders, or authorize or make any
other distribution, payment or delivery of property or cash to its stockholders
as such generally (which distributions, payments or delivery would constitute a
dividend or distribution under the laws of the jurisdiction of organization of
the Borrower or such Subsidiary, as the case may be) or redeem, retire, purchase
or otherwise acquire, directly or indirectly, for consideration, any shares of
any class of its capital stock now or hereafter outstanding (or any options or
warrants issued by the Borrower or such Subsidiary with respect to its capital
stock, other than options or warrants issued under an employee or director
option or restricted stock plan approved by the Board of Directors of the
Borrower), or set aside any funds for any of the foregoing purposes, except that
(i) the declaration, payment, distribution and delivery of dividends or
distributions in shares of capital stock of the Borrower or its Subsidiaries is
permitted, (ii) any Subsidiary may pay, declare, distribute and deliver
dividends to, and purchase capital stock from, the Borrower or any Wholly-Owned
Subsidiary of the Borrower, and (iii) the Borrower or any Subsidiary may pay
dividends or take any other action otherwise restricted or prohibited by this
Section 9.02, so long as no Event of Default under Section 10.02 is then in
existence and is uncured or not waived (and would not be in existence as a
result of the payment of such dividends or other action), to the extent such
actions are not prohibited by Section 4105 of New York Insurance Law.
9.03    Debt to Total Capitalization Ratio. Commencing with the end of the first
fiscal quarter after the Effective Date (i.e., September 30, 2009), the Borrower
will not permit the ratio of Consolidated Long Term Debt to Total Capitalization
at any fiscal quarter end of the Borrower to be greater than 0.3 to 1.0.
9.04    Minimum Net Worth. The Borrower will not permit its Consolidated Net
Worth as of the end of any fiscal quarter to be less than the sum of (a) the
Base Consolidated Net Worth plus (b) (i) the Supplemental Consolidated Net Worth
Amount as of the most recent Subsequent Supplemental Calculation Date, in the
event that the Commitment Amount was not reduced pursuant to Section 3.03(b) or
(ii) $0, in the event that the Commitment Amount was reduced pursuant to Section
3.03(b).
9.05    Liens. The Borrower will not create, incur, assume or suffer to exist
any Lien upon or with respect to any of its rights under or with respect to
Strip Policies or Strip Policy Claims, whether now owned or hereafter acquired,
provided that the provisions of this Section 9.05 shall not prevent the
creation, incurrence, assumption or existence of:

40208508 08131835    26

--------------------------------------------------------------------------------




(a)    Liens for taxes not yet due, or Liens for taxes being contested in good
faith and by appropriate proceedings for which adequate reserves have been
established;
(b)    Liens imposed by operation of law (i) which do not in the aggregate
materially detract from the value of such Strip Policies or Strip Policy Claims
or materially impair the collateral value thereof or (ii) which are being
contested in good faith by appropriate proceedings, which proceedings have the
effect of preventing the forfeiture or sale of the property or assets subject to
any such Lien;
(c)    Liens renewing, extending or refunding any Lien permitted by Sections
9.05(d) and 9.05(e), provided that the amount secured is not increased and such
Liens are not extended to any other property;
(d)    rights of any reinsurer; and
(e)    Liens existing on the Effective Date and Liens under Section 12 hereof.
SECTION 10.    

EVENTS OF DEFAULT.
Upon the occurrence of any of the following specified events (each an “Event of
Default”):
10.01    Payments. The Borrower shall default in the payment when due of any
principal of any Loan or any Note (including any mandatory payments under
Section 4.02) or default in the payment when due of any interest on any Loan or
any Note or any Fees or any other amounts owing hereunder or under any Note, in
each case in an amount of $10,000,000 or more, and any such default described in
this Section 10.01 is not cured during the Cure Period; or
10.02    Bankruptcy, etc. The Borrower or any of its Material Subsidiaries shall
commence a voluntary case concerning itself under Title 11 of the United States
Code entitled “Bankruptcy,” as now or hereafter in effect, or any successor
thereto (the “Bankruptcy Code”); or an involuntary case is commenced against the
Borrower or any of its Material Subsidiaries, and the petition is not
controverted within 10 days, or is not dismissed within 60 days, after
commencement of the case; or a custodian (as defined in the Bankruptcy Code) is
appointed for, or takes charge of, all or substantially all of the property of
the Borrower or any of its Material Subsidiaries, or the Borrower or any of its
Material Subsidiaries commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the Borrower or any of its Material Subsidiaries, or there is
commenced against the Borrower or any of its Material Subsidiaries any such
proceeding which remains undismissed or unstayed for a period of 60 days, or the
Borrower or any of its Material Subsidiaries is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or the Borrower or any of its Material Subsidiaries
suffers any appointment of any custodian or the like for it or any substantial
part of its property to continue undischarged or unstayed for a period of 60
days; or the Borrower or any of its Material Subsidiaries makes a general
assignment for the benefit of creditors; or any corporate

40208508 08131835    27

--------------------------------------------------------------------------------




action is taken by the Borrower or any of its Material Subsidiaries for the
purpose of effecting any of the foregoing; or
10.03    Default Under Other Agreements. The Borrower or any of its Material
Subsidiaries shall (a) default in any payment in excess of $25,000,000 with
respect to any Indebtedness for borrowed money beyond the period of grace, if
any, provided in the instrument or agreement under which such Indebtedness was
created or (b) any Indebtedness for borrowed money in excess of $25,000,000 of
the Borrower or any of its Material Subsidiaries shall be declared to be due and
payable, or shall be required to be prepaid other than by a regularly scheduled
required prepayment or as a mandatory prepayment (unless such required
prepayment or mandatory prepayment results from a default thereunder or an event
of the type that constitutes an Event of Default), prior to the stated maturity
thereof;
then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Lender may by written notice to the Borrower, take
any or all of the following actions, without prejudice to the rights of the
Lender or the holder of any Note to enforce its claims against the Borrower
(provided that, if an Event of Default specified in Section 10.02 shall occur
with respect to the Borrower, the result which would occur upon the giving of
written notice by the Lender to the Borrower as specified in clauses (i) and
(ii) below shall occur automatically without the giving of any such notice): (i)
declare that the Commitment Amount has been reduced to zero, whereupon the
Commitment shall forthwith terminate immediately and any accrued and unpaid
Commitment Commission on and as of such date shall forthwith become due and
payable without any other notice of any kind; and (ii) declare the principal of
and any accrued interest in respect of all Loans and the Note and all
obligations owing hereunder and thereunder to be, whereupon the same shall
become, forthwith due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrower.
Notwithstanding anything contained or provided in this Agreement:


(a) if any representation, warranty or statement made by or on behalf of or with
respect to the Borrower or any Subsidiary thereof herein or in any other Credit
Document or in any certificate delivered pursuant hereto or thereto shall not be
true, accurate and complete on the date as of which it was made or deemed made
(herein, a “Representation Breach”) and the event, fact, condition,
circumstance, act, omission or failure to act which relates to such
Representation Breach either (i) existed or occurred, or arose from other
events, facts, conditions, circumstances, acts, omissions or failures to act
which existed or occurred, on or prior to the Effective Date or (ii) otherwise
arises from facts giving rise to a breach of any representation, warranty or
statement made by or on behalf of or with respect to any of the Seller, the
Seller’s Parent, a Seller Insurance Subsidiary, the Company, any Company
Subsidiary, or other Affiliate thereof (as each such term is defined in the
Purchase Agreement) or Premier International Funding Co. pursuant to the
Purchase Agreement and Related Agreements, then such Representation Breach shall
not operate as a failure of a condition to borrowing under Section 6 or a breach
of a covenant hereunder; and


(b) if any event, fact, condition, circumstance, act, omission or failure to act
exists which would constitute or give rise to any Default or Event or Default or
other breach of a covenant by

40208508 08131835    28

--------------------------------------------------------------------------------




the Borrower hereunder (a “Covenant Breach”), and such event, fact, condition,
circumstance, act, omission or failure to act also existed or occurred, or arose
from other events, facts, conditions, circumstances, acts, omissions or failures
to act which existed or occurred, on or prior to the Effective Date, then such
Covenant Breach shall not operate as a failure of a condition to borrowing under
Section 6 or a breach of a covenant hereunder;


provided, that clause (a) and (b) shall have no effect with respect to (A) a
breach by the Borrower of Sections 9.03 or 9.04 of this Agreement with respect
to any fiscal quarter commencing after June 30, 2013 or (B) an Event of Default
under Section 10.01, 10.02 or 10.03.


SECTION 11.    

RESERVED.
SECTION 12.    
GRANT AND PERFECTION OF SECURITY INTEREST
12.01    Grant of Security Interest. To secure payment and performance when due
of each Loan (and all accrued and unpaid interest thereon), the Borrower hereby
grants to the Lender, a continuing security interest in all Recoveries related
to such Loan (the “Collateral”). It being acknowledged and agreed that no
Recoveries shall secure any Loan other than the Loan that was made in connection
with the Strip Policy Claim related to such Recoveries. The rights of the Lender
to the Collateral and the Recoveries in respect of any Strip Policy are subject
to any rights of any reinsurer of such Strip Policy.
12.02    Perfection of Security Interests. (a) The Borrower irrevocably and
unconditionally authorizes the Lender (or its agent) to prepare and file at any
time and from time to time such financing statements with respect to the
Collateral naming the Lender or its designee as the secured party and the
Borrower as debtor, as the Lender may require, and including any other
information with respect to the Borrower or otherwise required by part 5 of
Article 9 of the UCC, together with any amendment and continuations with respect
thereto. In no event shall the Borrower at any time file, or authorize or cause
to be filed (other than by the Lender), any correction statement or termination
statement with respect to any financing statement (or amendment or continuation
with respect thereto) naming the Lender or its designee as secured party and the
Borrower as debtor, unless (x) the Loan and any related accrued and unpaid
interest related to such Affected Collateral has been paid in full or (y) the
Collateral subject to a UCC filing has been released from the Lien of this
Agreement.
(b)    The Borrower shall take any other actions reasonably requested by the
Lender from time to time to cause the attachment, perfection of, and the ability
of the Lender to enforce, the security interest of the Lender in any and all of
the Collateral. In the event that a Ratings Event occurs on any date, the
Borrower shall segregate into a separate account, in which the Lender will have
a first priority perfected security interest, all Recoveries received by it for
the benefit of the Lender (subject to the rights of reinsurers as provided under
the terms of their reinsurance arrangements with the Borrower and the rights of
the financial institution at which such account is

40208508 08131835    29

--------------------------------------------------------------------------------




maintained) and shall hold all Recoveries received after such date in respect of
Loans in trust for the benefit of the Lender and such reinsurers.
12.03    Certain Remedies. If any Event of Default under (x) Section 10.01 with
respect to any Loan or (y) Section 10.02 or Section 10.03 shall have occurred
and be continuing:
(a)    The Lender may (subject to all rights and remedies granted by the
Borrower with respect to reinsurers) exercise in respect of the Affected
Collateral in addition to other rights and remedies provided for herein or
otherwise available to it, all the rights and remedies of a secured party on
default under the UCC (whether or not the UCC applies to the Affected
Collateral) and also may
(i)    take possession of any Affected Collateral not already in its possession
without demand and without legal process;
(ii)    transfer all or any part of the Affected Collateral into the name of the
Lender or its nominee, with or without disclosing that such Affected Collateral
is subject to the Lien hereunder;
(iii)    notify the parties obligated on any of the Affected Collateral to make
payment to the Lender of any amount due or to become due thereunder;
(iv)    enforce collection of any of the Affected Collateral by suit or
otherwise, and surrender, release or exchange all or any part thereof, or
compromise or extend or renew for any period (whether or not longer than the
original period) any obligations of any nature of any party with respect
thereto;
(v)    execute (in the name, place and stead of the Borrower) endorsements,
assignments and other instruments of conveyance or transfer with respect to all
or any of the Affected Collateral; and
(vi)    without notice except as specified below, dispose of the Affected
Collateral or any part thereof in one or more parcels at public or private sale,
at any of the Lender’s offices or elsewhere, for cash, on credit or for future
delivery, and upon such other terms as the Lender may deem commercially
reasonable. The Borrower agrees that, to the extent notice of sale shall be
required by law, at least ten days’ prior notice to the Borrower of the time and
place of any public sale or the time after which any private sale is to be made
shall constitute reasonable notification. The Lender shall not be obligated to
make any sale of Affected Collateral regardless of notice of sale having been
given. The Lender may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.
(b)    All cash proceeds received by the Lender in respect of any sale of,
collection from, or other realization upon, all or any part of the Collateral
shall (subject to the rights of reinsurers to receive amounts in accordance with
the terms of their insurance arrangements) be applied by the

40208508 08131835    30

--------------------------------------------------------------------------------




Lender against, all or any part of the relevant Loans and accrued and unpaid
interest thereon until paid in full, and the remainder shall be distributed to
the Borrower.
12.04    Release of Security Interest; Removal from Schedule II. Upon payment in
full of any Loan and any accrued and unpaid interest thereon, the security
interest in the related Collateral shall be automatically released from the Lien
of this Agreement. Notwithstanding anything to the contrary contained in this
Agreement, so long as no Borrowing has been made with respect to a Strip Policy,
the Borrower may request that such Strip Policy be removed from Schedule II
hereof and any and all Liens created under this Agreement with respect to the
related Collateral shall be released. Once such Strip Policy is removed from
Schedule II hereof and such Lien is released, no Borrowing may be requested or
made in connection with such Strip Policy. Upon any such release, the Lender
shall, at the Borrower’s request, deliver to the Borrower a certificate stating
that such Collateral is free and clear of Liens, if any, that were created upon
such Collateral by the Lender pursuant to Section 12.02 and, upon request of the
Borrower, shall file UCC termination or amendment filings reflecting the release
of such Collateral from the Lien of this Agreement. The Lender shall have the
authority to act in connection with the release of the security interest in the
Collateral as contemplated by this Section 12.04.
12.05    Savings Clause. The security interest of Lender hereunder is subject to
all terms, conditions and limitations in respect thereof set forth in and
pursuant to the terms of the related Strip Policies, the transaction documents
relating thereto, the rights of reinsurers with respect thereto and applicable
law.
SECTION 13.    

MISCELLANEOUS.
13.01    Payment of Expenses, etc. The Borrower shall pay all reasonable out of
pocket costs and expenses of the Lender in connection with the enforcement of
this Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein (including, without limitation, the reasonable
fees and disbursements of counsel for the Lender). Notwithstanding anything
contained herein or in any other agreement entered into by the Borrower and the
Lender, the Borrower shall not be obligated to pay to the Lender any fees for
any consents granted by the Lender under or with respect to this Agreement or
any other Credit Document.
13.02    Transaction Agreement. This Agreement is a Transaction Agreement
executed pursuant to the Purchase Agreement.
13.03    Notices. Except as otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including
telegraphic, telex, facsimile or cable communication) and mailed, telegraphed,
telexed, telecopied (with telephonic confirmation in the case of any notice to
the Lender), cabled or delivered to the Borrower or the Lender at its Office
listed on Schedule I hereto; or at such other address as shall be designated by
such party in a written notice to the other party hereto. All such notices and
communications shall when mailed, telegraphed, telexed, telecopied, cabled or
sent by overnight courier, be effective upon receipt.

40208508 08131835    31

--------------------------------------------------------------------------------




13.04    Benefit of Agreement.
(a)    Neither this Agreement nor any interest or obligation in or under this
Agreement may be transferred (whether by way of security or otherwise) by FSA
without the consent of DCL, not to be unreasonably withheld, other than pursuant
to a transaction permitted under Section 9.01.
(b)    Neither this Agreement nor any interest or obligation in or under this
Agreement may be transferred (whether by way of security or otherwise) by DCL
without the consent of FSA, not to be unreasonably withheld, other than pursuant
to a consolidation, amalgamation, merger, transfer of all or substantially all
DCL’s assets or liabilities, or any other type of corporate reorganization
relating to DCL, with respect to which:
(i)    such successor or transferee succeeds in full to DCL’s obligations
hereunder;
(ii)    such successor or transferee is a regulated financial institution with a
state or Federal branch within the United States;
(iii)    such successor or transferee delivers to FSA the forms described in
Section 4.04(d)(ii)(A) or Section 4.04(d)(iv)(A), as applicable;
(iv)    the Rating Agency Condition with respect to FSA is satisfied with
respect to such consolidation, amalgamation, merger, transfer or corporate
reorganization;
(v)    the jurisdiction of organization of such successor or transferee is
France, Belgium, Germany, Spain, Italy, Netherlands, Luxembourg, United Kingdom,
Japan, Australia, New Zealand, Canada, Ireland, Switzerland or the United
States; and
(vi)    the credit ratings of such successor or transferee are the same or
better as those of DCL at the time of such consolidation, amalgamation, merger,
transfer or corporate reorganization;
provided, that the Lender may not transfer any interest or obligation in or
under this Agreement, and no other transfer shall be effective, irrespective of
whether FSA has consented to such transfer, unless such transfer shall have been
registered by the Lender pursuant to Section 13.04(c).
(c)    The Borrower hereby designates the Lender to serve as the Borrower’s
agent, solely for the purpose of this paragraph, to maintain a register (the
“Register”) on which the Lender will record each Commitment, the Loans made by
the Lender, and each repayment in respect of the principal amount of the Loans
of the Lender. The entries in the Register shall be conclusive, in the absence
of manifest error, and the Borrower and the Lender shall treat each Person in
whose name a Loan is registered as the owner thereof for all purposes of this
Agreement, notwithstanding notice or any provisions herein to the contrary.
Subject to clause (b) above, a Commitment and the Loans made pursuant thereto
may be assigned or otherwise transferred in whole or in part only by
registration of such assignment or transfer in the Register. Any assignment or
transfer of a

40208508 08131835    32

--------------------------------------------------------------------------------




Commitment or the Loans made pursuant thereto shall be registered in the
Register only upon delivery to the Borrower of an assignment and assumption
agreement duly executed by the assignor thereof.
(d)    Nothing in this Agreement shall prevent or prohibit the Lender from
pledging its Loans and Note to a Federal Reserve Bank in support of borrowings
made by the Lender from such Federal Reserve Bank.
13.05    No Waiver; Remedies Cumulative. No failure or delay on the part of the
Lender or the holder of any Note in exercising any right, power or privilege
hereunder or under any other Credit Document and no course of dealing between
the Borrower and the Lender or the holder of any Note shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. Except as otherwise expressly provided herein or in any
other Credit Document, the rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which the Lender would otherwise have. No notice to
or demand on the Borrower in any case shall entitle the Borrower to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of the rights of the Lender or the holder of any Note to any other or
further action in any circumstances without notice or demand.
13.06    Calculations; Computations. (i) The financial statements to be
furnished to the Lender pursuant to Sections 8.01(a) and 8.01(b) shall be made
and prepared in accordance with GAAP.
(a)    Unless otherwise specified herein, all computations of interest,
Commitment Commission and Fees hereunder shall be made on the basis of a year of
360 days for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest, Commitment
Commission or Fees are payable.
13.07    Governing Law; Submission to Jurisdiction; Venue. THIS AGREEMENT SHALL
BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK (WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK AND CHOICE OF LAW PROVISION OF THE UCC). Each of the parties hereto hereby
irrevocably submits to the exclusive jurisdiction, subject matter jurisdiction
and venue of any U.S. federal or state court located in The City of New York or
with appellate jurisdiction thereto for the purpose of any suit, action,
proceeding or judgment arising out of or relating to this Agreement. Each of the
parties hereto hereby consents to the laying of venue in any such suit, action
or proceeding in New York County, New York, and hereby irrevocably waives any
claim that any such suit, action or proceeding brought in such a court has been
brought in an inconvenient forum and agrees not to plead or claim the same. Any
process in any such action shall be duly served if mailed by registered mail,
postage prepaid, with respect to (i) FSA, the Borrower and its Affiliates, at
the respective addresses set forth on Schedule I attached hereto and (ii) with
respect to DCL, the Lender and its Affiliates, at the respective addresses set
forth on Schedule I attached hereto. DCL may appoint a process agent with an
office in the State

40208508 08131835    33

--------------------------------------------------------------------------------




of New York by notice to FSA. Such service may be made by mailing or delivering
a copy of such process to DCL in care of the Process Agent at the Process
Agent’s above address, and DCL hereby authorizes and directs the Process Agent
to accept such service on its behalf. DCL may appoint a replacement Process
Agent with an office in the State of New York by notice to FSA.
13.08    Obligation to Make Payments in Dollars. The obligation of the Borrower
to make payment in Dollars of the principal of and interest on the Note and any
other amounts due hereunder or under any other Credit Document to the Office of
the Lender as provided in Section 4.03 shall not be discharged or satisfied by
any tender, or any recovery pursuant to any judgment, which is expressed in or
converted into any currency other than Dollars, except to the extent such tender
or recovery shall result in the actual receipt by the Lender at its Office of
the full amount of Dollars expressed to be payable in respect of the principal
of and interest on the Note and all other amounts due hereunder or under any
other Credit Document. The obligation of the Borrower to make payments in
Dollars shall be enforceable as an alternative or additional cause of action for
the purpose of recovery in Dollars of the amount, if any, by which such actual
receipt shall fall short of the full amount of Dollars expressed to be payable
in respect of the principal of and interest on the Note and any other amounts
due under any other Credit Document, and shall not be affected by judgment being
obtained for any other sums due under this Agreement or under any other Credit
Document.
13.09    Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower.
13.10    Effectiveness. This Agreement shall become effective on the Effective
Date.
13.11    Table of Contents and Headings Descriptive. The table of contents and
the headings of the several sections and subsections of this Agreement are
inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.
13.12    Amendment or Waiver. Neither this Agreement nor any other Credit
Document nor any terms hereof or thereof may be changed, waived, discharged or
terminated unless such change, waiver, discharge or termination is in writing
signed by the Borrower and the Lender.
13.13    SOVEREIGN IMMUNITY. To the extent that DCL, or any of its properties,
assets or revenues may have or may hereafter become entitled to, or have
attributed to them, any right of immunity, on the grounds of sovereignty or
otherwise, from any legal action, suit or proceeding, from the giving of any
relief in any respect thereof, from setoff or counterclaim, from the
jurisdiction of any court, from service of process, from attachment upon or
prior to judgment, from attachment in aid of execution of judgment, or from
execution of judgment, or other legal process or proceeding for the giving of
any relief or for the enforcement of any judgment, in any jurisdiction in which
proceedings may at any time be commenced, with respect to its obligations,
liabilities or any other matter under or arising out of or in connection with
this Agreement, FSA and DCL hereby irrevocably and unconditionally waive, and
agree not to plead or claim, to the

40208508 08131835    34

--------------------------------------------------------------------------------




fullest extent permitted by applicable law, any such immunity and consent to
such relief and enforcement.
13.14    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
13.15    Survival. The indemnities set forth in Section 4.04 shall survive the
execution and delivery of this Agreement and the Note and the making and
repayment of the Loans.
13.16    Confidentiality. The Lender agrees to keep information delivered or
made available by or on behalf of the Borrower pursuant to this Agreement
confidential from anyone other than its employees, directors, legal counsel,
independent auditors, other advisors and prospective assignees and participants
(who shall have agreed to similar restrictions); provided that nothing herein
shall prevent the Lender from disclosing such information (a) in response to a
subpoena or other order of a court or administrative agency provided that the
Lender shall (to the extent legally permitted) promptly notify the Borrower of
such subpoena or other order, (b) to the extent necessary in connection with the
exercise of any remedy hereunder, (c) if such information is or becomes
generally available to the public other than as a result of a disclosure by the
Lender prohibited by this Agreement or (d) if such information is or becomes
available to the Lender from a source (other than the Borrower) that is not
bound by an obligation of confidentiality to the Borrower.



40208508 08131835    35

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.


ASSURED GUARANTY MUNICIPAL CORP.
31 West 52nd Street
New York, New York 10019
Attention: Managing Director – Infrastructure Surveillance




By:    /s/ Bruce Stern                
Name:    Bruce Stern                    
Title:    Executive Officer        
with a copy to:
Assured Guaranty US Holdings Inc.
31 West 52nd Street
New York, New York 10019
Attention: CFO


and


Assured Guaranty Ltd.
30 Woodbourne Avenue - 5th Floor
Hamilton HM 08, Bermuda
Attention: General Counsel






DEXIA CRÉDIT LOCAL S.A., ACTING THROUGH ITS NEW YORK BRANCH
445 Park Avenue, 8th Floor
New York, New York 10022
Attention: General Counsel
 

By:    /s/ Guy Cools            
Name:    Guy Cools            
Title:    General Manager        



40208508 08131835

--------------------------------------------------------------------------------




SCHEDULE I
OFFICE
Lender’s Office
Dexia Credit Local S.A., New York Branch
445 Park Avenue
New York, New York 10022
Attention: Chief Financial Officer
Facsimile: (212) 753 5522


With a copy to:


Dexia SA/NV
Place Rogier 11
1210 Brussels, Belgium
Attention: Secretary General
Facsimile: +32 2 213 58 90
Email: secretarygeneral@dexia.com


and


Dexia Financial Products Services LLC
445 Park Avenue
5th Floor
New York, New York 10022
Attention: FP Operations
Telephone: (212) 893-2700
Facsimile: (212) 893-2717
Email: ops@dexiafps.com


Process Agent:


Dexia Credit Local S.A., New York Branch
445 Park Avenue
New York, New York 10022
Attention: General Counsel


With a copy to:


Dexia Financial Products Services LLC
445 Park Avenue
5th Floor
New York, New York 10022

40208508 08131835

--------------------------------------------------------------------------------




Attention: FP Operations
Telephone: (212) 893-2700
Facsimile: (212) 893-2717
Email: ops@dexiafps.com


Borrower’s Office
Assured Guaranty Municipal Corp.
31 West 52nd Street
New York, New York 10019
Attention: Chief Financial Officer
with copies (which copies shall not constitute notice) to:
Assured Guaranty Municipal Corp.
31 West 52nd Street
New York, New York 10019
Attention: General Counsel


and


Assured Guaranty US Holdings Inc.
1325 Avenue of the Americas
New York, New York 10019
Attention: CFO


and


Assured Guaranty US Holdings Inc.
1325 Avenue of the Americas
New York, New York 10019
Attention: General Counsel


and


Assured Guaranty Ltd.
30 Woodbourne Avenue - 5th Floor
Hamilton HM 08, Bermuda
Attention: General Counsel









40208508 08131835

--------------------------------------------------------------------------------




SCHEDULE II


STRIP POLICIES


Transaction
Closing Date
Country
FSA Strip Policy No.
Alameda-Contra Costa Transit District
9/15/2003
U.S.
201708
Alameda-Contra Costa Transit District
12/22/2003
U.S.
202183
BART
3/19/2002
U.S.
28650
Bi-State Dev Agency
8/28/2001
U.S.
27838
Bi-State Dev Agency
11/29/2001
U.S.
28250
Boston University
6/30/1998
U.S.
23689
CALTRANS
5/4/2000
U.S.
26150
CALTRANS
12/18/2001
U.S.
28331
CALTRANS
5/21/2002
U.S.
28942
Chicago TA
6/11/1998
U.S.
23553
Chicago TA
7/25/2002
U.S.
29371
Chicago TA
12/10/2002
U.S.
200079
Chicago TA
9/23/2003
U.S.
201709
DART
7/10/2002
U.S.
29316
DART
5/26/1998
U.S.
23552
DART
9/28/2000
U.S.
26597
DART
10/26/2000
U.S.
26668
Denver Regional TD
12/12/1997
U.S.
22830
Greater Cleveland RTA
9/30/2002
U.S.
29714
Houston Metro
5/2/2002
U.S.
28871
Houston Metro
12/19/2002
U.S.
29931
Houston Metro
4/22/2003
U.S.
200721
LACMTA
6/28/2000
U.S.
26293
LACMTA
9/25/2001
U.S.
27942
LACMTA
9/26/2002
U.S.
29685
LACMTA
7/18/2003
U.S.
201377
MARTA South Line
9/29/2003
U.S.
201782
Metra
9/18/1998
U.S.
24165
Miami-Dade Co TA
8/13/2002
U.S.
29406
Miami-Dade Co TA
12/23/1998
U.S.
24557
NJ Transit
3/13/1998
U.S.
23139
NJ Transit
9/3/1998
U.S.
24099
NJ Transit
12/21/2000
U.S.
26834
NJ Transit
2/1/2001
U.S.
26917
NJ Transit
9/29/2003
U.S.
201776
NJ Transit
9/29/2003
U.S.
201777
NJ Transit
12/27/2001
U.S.
28332


40208508 08131835

--------------------------------------------------------------------------------




NJ Transit
8/22/2003
U.S.
201586
NY MTA
9/25/2002
U.S.
29687
NY MTA
12/17/2002
U.S.
200139
PACE
9/23/2003
U.S.
201710
PACE
11/13/2003
U.S.
201980
Peninsula Corridor
2/2/2002
U.S.
28464
Peninsula Corridor
11/2/2000
U.S.
26690
Peninsula Corridor
9/28/2001
U.S.
27972
San Antonio Elect/Gas
6/2/2000
U.S.
26228
San Francisco, CA
4/18/2002
U.S.
28782
San Francisco, CA
9/25/2003
U.S.
201771
San Joaquin
12/14/1998
U.S.
24573
Santa Clara VTD
9/24/1998
U.S.
24176
SCRRA
12/18/1998
U.S.
24617
SCRRA
8/22/2002
U.S.
29487
SEPTA
11/16/2001
U.S.
27997
SEPTA
9/25/2002
U.S.
29686
SEPTA
4/9/2003
U.S.
200631
Tri-Met
6/16/1998
U.S.
23648
WMATA
10/29/1998
U.S.
24318
WMATA
12/18/1998
U.S.
24608A
WMATA
3/12/1999
U.S.
24990
Stockholm
6/14/2002
Sweden
29133
Stockholm
9/27/2002
Sweden
29689
Metro de Lisboa
9/28/2001
Portugal
27964
Metro de Porto
12/20/2002
Portugal
200148
Metro de Porto
8/6/2003
Portugal
201484
LVNL (Dutch Air Traffic Control)
9/18/2006
Netherlands
51754
NS Groep
12/23/1998
Netherlands
24654
Erftverband
9/28/2001
Germany
27995
Konstanz
12/21/2000
Germany
26835
Ruhrverband
12/14/2001
Germany
28319
RATP
9/30/2002
France
29688
SNCF
4/13/1999
France
25078
SNCF
4/13/1999
France
80027
Energie Oberoestereich
12/14/2007
Austria
51890
IKB
5/30/2006
Austria
51735
Verbund
10/18/2006
Austria
51767


40208508 08131835

--------------------------------------------------------------------------------




SCHEDULE III


FACILITY COMMITMENT SCHEDULE
(EXPRESSED IN U.S. DOLLARS)


Period Beginning
Period Ending
Initial Maximum Commitment Amount
Aggregate Strip Policy Exposure
July 1, 2009
July 31, 2009
1,000,000,000
2,377,492,109
August 1, 2009
August 31, 2009
1,000,000,000
2,376,812,775
September 1, 2009
September 30, 2009
1,000,000,000
2,376,168,422
October 1, 2009
October 31, 2009
1,000,000,000
2,375,413,380
November 1, 2009
November 30, 2009
1,000,000,000
2,374,544,702
December 1, 2009
December 31, 2009
1,000,000,000
2,373,714,427
January 1, 2010
January 31, 2010
1,000,000,000
2,391,866,640
February 1, 2010
February 28, 2010
1,000,000,000
2,415,436,687
March 1, 2010
March 31, 2010
998,673,136
2,412,231,732
April 1, 2010
April 30, 2010
998,064,038
2,410,760,494
May 1, 2010
May 31, 2010
997,449,669
2,409,276,523
June 1, 2010
June 30, 2010
996,785,340
2,407,671,880
July 1, 2010
July 31, 2010
996,028,932
2,405,844,823
August 1, 2010
August 31, 2010
995,249,924
2,403,963,179
September 1, 2010
September 30, 2010
994,484,814
2,402,115,104
October 1, 2010
October 31, 2010
993,677,767
2,400,165,733
November 1, 2010
November 30, 2010
992,796,099
2,398,036,121
December 1, 2010
December 31, 2010
991,884,725
2,395,834,754
January 1, 2011
January 31, 2011
994,062,886
2,401,095,965
February 1, 2011
February 28, 2011
993,405,346
2,399,507,717
March 1, 2011
March 31, 2011
991,783,932
2,395,591,296
April 1, 2011
April 30, 2011
990,696,402
2,392,964,434
May 1, 2011
May 31, 2011
989,559,917
2,390,219,328
June 1, 2011
June 30, 2011
988,382,609
2,387,375,615
July 1, 2011
July 31, 2011
987,086,992
2,384,246,134
August 1, 2011
August 31, 2011
985,797,590
2,381,131,664
September 1, 2011
September 30, 2011
984,520,367
2,378,046,613
October 1, 2011
October 31, 2011
983,192,095
2,374,838,258
November 1, 2011
November 30, 2011
981,850,573
2,371,597,895
December 1, 2011
December 31, 2011
980,521,296
2,368,387,110


40208508 08131835

--------------------------------------------------------------------------------




January 1, 2012
January 31, 2012
982,519,463
2,373,213,557
February 1, 2012
February 29, 2012
981,280,513
2,370,220,952
March 1, 2012
March 31, 2012
979,766,621
2,366,564,241
April 1, 2012
April 30, 2012
978,148,097
2,362,654,799
May 1, 2012
May 31, 2012
976,452,915
2,358,560,194
June 1, 2012
June 30, 2012
974,754,943
2,354,458,849
July 1, 2012
July 31, 2012
972,902,765
2,349,985,031
August 1, 2012
August 31, 2012
971,100,291
2,345,631,268
September 1, 2012
September 30, 2012
969,310,264
2,341,307,572
October 1, 2012
October 31, 2012
963,572,577
2,327,448,554
November 1, 2012
November 30, 2012
961,822,001
2,323,220,147
December 1, 2012
December 31, 2012
960,086,483
2,319,028,114
January 1, 2013
January 31, 2013
989,905,140
2,391,053,192
February 1, 2013
February 28, 2013
988,707,084
2,388,159,364
March 1, 2013
March 31, 2013
986,836,315
2,383,640,639
April 1, 2013
April 30, 2013
984,932,972
2,379,043,234
May 1, 2013
May 31, 2013
982,978,228
2,374,321,674
June 1, 2013
June 30, 2013
981,016,130
2,369,582,350
July 1, 2013
July 31, 2013
978,904,934
2,364,482,889
August 1, 2013
August 31, 2013
976,843,445
2,359,503,496
September 1, 2013
September 30, 2013
974,794,470
2,354,554,324
October 1, 2013
October 31, 2013
972,677,556
2,349,441,052
November 1, 2013
November 30, 2013
970,510,940
2,344,207,730
December 1, 2013
December 31, 2013
968,463,939
2,339,263,329
January 1, 2014
January 31, 2014
966,290,274
2,334,012,979
February 1, 2014
February 28, 2014
960,061,482
2,318,967,724
March 1, 2014
March 31, 2014
957,619,732
2,313,069,832
April 1, 2014
April 30, 2014
955,339,761
2,307,562,706
May 1, 2014
May 31, 2014
952,992,560
2,301,893,193
June 1, 2014
June 30, 2014
950,716,192
2,296,394,768
July 1, 2014
July 31, 2014
948,241,330
2,290,416,897
August 1, 2014
August 31, 2014
945,885,242
2,284,725,916
September 1, 2014
September 30, 2014
943,547,428
2,279,079,074
October 1, 2014
October 31, 2014
941,188,220
2,273,380,556
November 1, 2014
November 30, 2014
939,512,466
2,269,332,879
December 1, 2014
December 31, 2014
936,486,014
2,262,022,674
January 1, 2015
January 31, 2015
945,244,250
2,283,177,641
February 1, 2015
February 28, 2015
928,393,197
2,242,474,987


40208508 08131835

--------------------------------------------------------------------------------




March 1, 2015
March 31, 2015
926,081,820
2,236,892,003
April 1, 2015
April 30, 2015
923,644,793
2,231,005,520
May 1, 2015
May 31, 2015
921,150,532
2,224,980,789
June 1, 2015
June 30, 2015
918,678,381
2,219,009,464
July 1, 2015
July 31, 2015
916,144,339
2,212,888,647
August 1, 2015
August 31, 2015
913,578,938
2,206,692,082
September 1, 2015
September 30, 2015
911,023,457
2,200,519,480
October 1, 2015
October 31, 2015
908,408,476
2,194,203,161
November 1, 2015
November 30, 2015
905,797,411
2,187,896,298
December 1, 2015
December 31, 2015
908,939,770
2,195,486,468
January 1, 2016
January 31, 2016
910,198,141
2,198,525,981
February 1, 2016
February 29, 2016
906,634,013
2,189,917,057
March 1, 2016
March 31, 2016
903,697,100
2,182,823,128
April 1, 2016
April 30, 2016
900,985,800
2,176,274,157
May 1, 2016
May 31, 2016
898,194,395
2,169,531,693
June 1, 2016
June 30, 2016
895,417,479
2,162,824,228
July 1, 2016
July 31, 2016
892,336,213
2,155,381,625
August 1, 2016
August 31, 2016
889,463,711
2,148,443,279
September 1, 2016
September 30, 2016
886,634,166
2,141,608,693
October 1, 2016
October 31, 2016
883,746,805
2,134,634,455
November 1, 2016
November 30, 2016
880,862,037
2,127,666,481
December 1, 2016
December 31, 2016
877,992,900
2,120,736,261
January 1, 2017
January 31, 2017
873,076,662
2,108,861,399
February 1, 2017
February 28, 2017
862,207,040
2,082,606,516
March 1, 2017
March 31, 2017
859,144,720
2,075,209,676
April 1, 2017
April 30, 2017
855,767,908
2,067,053,201
May 1, 2017
May 31, 2017
852,543,218
2,059,264,166
June 1, 2017
June 30, 2017
849,326,364
2,051,494,059
July 1, 2017
July 31, 2017
845,988,235
2,043,431,019
August 1, 2017
August 31, 2017
842,613,227
2,035,278,901
September 1, 2017
September 30, 2017
839,192,085
2,027,015,350
October 1, 2017
October 31, 2017
835,649,200
2,018,457,734
November 1, 2017
November 30, 2017
832,054,685
2,009,775,411
December 1, 2017
December 31, 2017
828,418,123
2,000,991,526
January 1, 2018
January 31, 2018
820,349,388
1,981,502,007
February 1, 2018
February 28, 2018
810,972,329
1,958,852,315
March 1, 2018
March 31, 2018
807,793,716
1,951,174,577
April 1, 2018
April 30, 2018
804,373,376
1,942,912,963


40208508 08131835

--------------------------------------------------------------------------------




May 1, 2018
May 31, 2018
801,053,698
1,934,894,489
June 1, 2018
June 30, 2018
797,792,975
1,927,018,421
July 1, 2018
July 31, 2018
793,523,592
1,916,705,996
August 1, 2018
August 31, 2018
790,266,007
1,908,837,507
September 1, 2018
September 30, 2018
787,016,954
1,900,989,624
October 1, 2018
October 31, 2018
783,697,240
1,892,971,066
November 1, 2018
November 30, 2018
780,342,705
1,884,868,399
December 1, 2018
December 31, 2018
777,031,060
1,876,869,329
January 1, 2019
January 31, 2019
771,184,712
1,862,747,846
February 1, 2019
February 28, 2019
759,648,450
1,834,882,736
March 1, 2019
March 31, 2019
756,538,851
1,827,371,695
April 1, 2019
April 30, 2019
753,155,330
1,819,199,016
May 1, 2019
May 31, 2019
739,234,099
1,785,573,164
June 1, 2019
June 30, 2019
735,955,223
1,777,653,245
July 1, 2019
July 31, 2019
722,000,391
1,743,946,231
August 1, 2019
August 31, 2019
718,646,044
1,735,844,020
September 1, 2019
September 30, 2019
715,294,691
1,727,749,039
October 1, 2019
October 31, 2019
701,268,426
1,693,869,483
November 1, 2019
November 30, 2019
697,880,521
1,685,686,214
December 1, 2019
December 31, 2019
694,388,088
1,677,250,463
January 1, 2020
January 31, 2020
677,271,644
1,635,906,777
February 1, 2020
February 29, 2020
672,248,150
1,623,772,843
March 1, 2020
March 31, 2020
668,754,294
1,615,333,656
April 1, 2020
April 30, 2020
665,255,711
1,606,883,051
May 1, 2020
May 31, 2020
661,760,053
1,598,439,510
June 1, 2020
June 30, 2020
658,300,936
1,590,084,231
July 1, 2020
July 31, 2020
654,845,898
1,581,738,806
August 1, 2020
August 31, 2020
651,384,241
1,573,377,394
September 1, 2020
September 30, 2020
647,924,627
1,565,020,916
October 1, 2020
October 31, 2020
644,474,474
1,556,687,289
November 1, 2020
November 30, 2020
641,058,319
1,548,435,782
December 1, 2020
December 31, 2020
637,645,109
1,540,191,390
January 1, 2021
January 31, 2021
631,083,549
1,524,342,357
February 1, 2021
February 28, 2021
626,993,404
1,514,462,871
March 1, 2021
March 31, 2021
623,643,931
1,506,372,431
April 1, 2021
April 30, 2021
619,940,072
1,497,425,994
May 1, 2021
May 31, 2021
616,385,186
1,488,839,391
June 1, 2021
June 30, 2021
612,833,925
1,480,261,546


40208508 08131835

--------------------------------------------------------------------------------




July 1, 2021
July 31, 2021
609,253,720
1,471,613,786
August 1, 2021
August 31, 2021
605,661,864
1,462,937,886
September 1, 2021
September 30, 2021
602,070,858
1,454,264,038
October 1, 2021
October 31, 2021
598,458,370
1,445,538,304
November 1, 2021
November 30, 2021
594,850,026
1,436,822,576
December 1, 2021
December 31, 2021
591,243,553
1,428,111,369
January 1, 2022
January 31, 2022
583,691,835
1,409,870,671
February 1, 2022
February 28, 2022
578,307,561
1,396,865,299
March 1, 2022
March 31, 2022
574,847,811
1,388,508,493
April 1, 2022
April 30, 2022
570,990,815
1,379,192,163
May 1, 2022
May 31, 2022
567,306,508
1,370,292,953
June 1, 2022
June 30, 2022
563,624,563
1,361,399,447
July 1, 2022
July 31, 2022
559,940,146
1,352,499,972
August 1, 2022
August 31, 2022
556,230,516
1,343,539,596
September 1, 2022
September 30, 2022
552,520,701
1,334,578,771
October 1, 2022
October 31, 2022
548,201,812
1,324,146,768
November 1, 2022
November 30, 2022
544,277,984
1,314,669,010
December 1, 2022
December 31, 2022
540,622,526
1,305,839,484
January 1, 2023
January 31, 2023
529,454,144
1,278,862,964
February 1, 2023
February 28, 2023
524,907,934
1,267,881,882
March 1, 2023
March 31, 2023
519,501,527
1,254,823,047
April 1, 2023
April 30, 2023
515,871,847
1,246,055,784
May 1, 2023
May 31, 2023
512,471,097
1,237,841,489
June 1, 2023
June 30, 2023
509,091,015
1,229,677,115
July 1, 2023
July 31, 2023
505,736,222
1,221,573,826
August 1, 2023
August 31, 2023
502,359,479
1,213,417,516
September 1, 2023
September 30, 2023
499,009,327
1,205,325,436
October 1, 2023
October 31, 2023
495,702,344
1,197,337,628
November 1, 2023
November 30, 2023
492,408,358
1,189,381,212
December 1, 2023
December 31, 2023
489,164,539
1,181,545,972
January 1, 2024
January 31, 2024
479,857,780
1,159,066,086
February 1, 2024
February 29, 2024
476,555,287
1,151,089,124
March 1, 2024
March 31, 2024
473,092,289
1,142,724,470
April 1, 2024
April 30, 2024
469,621,943
1,134,342,071
May 1, 2024
May 31, 2024
466,144,415
1,125,942,322
June 1, 2024
June 30, 2024
462,668,319
1,117,546,032
July 1, 2024
July 31, 2024
459,179,422
1,109,118,822
August 1, 2024
August 31, 2024
455,656,760
1,100,610,055


40208508 08131835

--------------------------------------------------------------------------------




September 1, 2024
September 30, 2024
452,132,321
1,092,096,996
October 1, 2024
October 31, 2024
448,597,309
1,083,558,397
November 1, 2024
November 30, 2024
445,065,734
1,075,028,103
December 1, 2024
December 31, 2024
441,537,901
1,066,506,845
January 1, 2025
January 31, 2025
431,271,673
1,041,709,420
February 1, 2025
February 28, 2025
424,037,871
1,024,236,631
March 1, 2025
March 31, 2025
420,769,168
1,016,341,284
April 1, 2025
April 30, 2025
416,977,948
1,007,183,832
May 1, 2025
May 31, 2025
413,482,126
998,739,896
June 1, 2025
June 30, 2025
409,962,662
990,238,855
July 1, 2025
July 31, 2025
406,482,981
981,833,905
August 1, 2025
August 31, 2025
402,990,461
973,397,945
September 1, 2025
September 30, 2025
399,495,567
964,956,250
October 1, 2025
October 31, 2025
396,031,857
956,589,877
November 1, 2025
November 30, 2025
392,607,277
948,318,020
December 1, 2025
December 31, 2025
389,186,312
940,054,896
January 1, 2026
January 31, 2026
378,919,297
915,255,572
February 1, 2026
February 28, 2026
372,779,446
900,425,149
March 1, 2026
March 31, 2026
369,776,503
893,171,731
April 1, 2026
April 30, 2026
366,553,668
885,387,178
May 1, 2026
May 31, 2026
363,441,047
877,868,839
June 1, 2026
June 30, 2026
360,329,410
870,352,875
July 1, 2026
July 31, 2026
357,227,363
862,860,079
August 1, 2026
August 31, 2026
354,094,279
855,292,312
September 1, 2026
September 30, 2026
350,958,271
847,717,483
October 1, 2026
October 31, 2026
347,834,420
840,172,019
November 1, 2026
November 30, 2026
344,723,336
832,657,392
December 1, 2026
December 31, 2026
340,290,910
821,951,149
January 1, 2027
January 31, 2027
330,232,856
797,656,555
February 1, 2027
February 28, 2027
326,599,157
788,879,586
March 1, 2027
March 31, 2027
323,791,460
782,097,772
April 1, 2027
April 30, 2027
320,724,162
774,688,907
May 1, 2027
May 31, 2027
317,791,339
767,604,860
June 1, 2027
June 30, 2027
314,859,640
760,523,526
July 1, 2027
July 31, 2027
312,226,461
754,163,249
August 1, 2027
August 31, 2027
309,549,255
747,696,626
September 1, 2027
September 30, 2027
306,868,662
741,221,824


40208508 08131835

--------------------------------------------------------------------------------




October 1, 2027
October 31, 2027
304,190,661
734,753,283
November 1, 2027
November 30, 2027
300,421,532
725,649,191
December 1, 2027
December 31, 2027
297,914,606
719,593,868
January 1, 2028
January 31, 2028
283,506,899
684,792,965
February 1, 2028
February 29, 2028
274,819,225
663,808,437
March 1, 2028
March 31, 2028
272,178,759
657,430,560
April 1, 2028
April 30, 2028
270,092,870
652,392,227
May 1, 2028
May 31, 2028
268,015,766
647,375,113
June 1, 2028
June 30, 2028
265,939,663
642,360,419
July 1, 2028
July 31, 2028
263,865,505
637,350,421
August 1, 2028
August 31, 2028
261,748,374
632,236,626
September 1, 2028
September 30, 2028
259,627,188
627,113,035
October 1, 2028
October 31, 2028
257,508,414
621,995,271
November 1, 2028
November 30, 2028
255,390,675
616,880,006
December 1, 2028
December 31, 2028
253,276,611
611,773,618
January 1, 2029
January 31, 2029
242,265,825
585,177,762
February 1, 2029
February 28, 2029
237,992,270
574,855,260
March 1, 2029
March 31, 2029
235,914,741
569,837,120
April 1, 2029
April 30, 2029
232,816,272
562,352,965
May 1, 2029
May 31, 2029
230,565,955
556,917,466
June 1, 2029
June 30, 2029
228,071,603
550,892,517
July 1, 2029
July 31, 2029
225,829,232
545,476,211
August 1, 2029
August 31, 2029
223,545,134
539,959,118
September 1, 2029
September 30, 2029
221,010,752
533,837,478
October 1, 2029
October 31, 2029
218,626,719
528,078,998
November 1, 2029
November 30, 2029
216,388,615
522,672,999
December 1, 2029
December 31, 2029
214,154,108
517,275,688
January 1, 2030
January 31, 2030
206,594,402
499,015,699
February 1, 2030
February 28, 2030
204,064,463
492,904,789
March 1, 2030
March 31, 2030
199,814,950
482,640,362
April 1, 2030
April 30, 2030
200,731,631
484,854,546
May 1, 2030
May 31, 2030
198,466,393
479,383,007
June 1, 2030
June 30, 2030
195,708,403
472,721,257
July 1, 2030
July 31, 2030
193,536,699
467,475,643
August 1, 2030
August 31, 2030
191,337,486
462,163,582
September 1, 2030
September 30, 2030
188,532,057
455,387,247
October 1, 2030
October 31, 2030
186,391,618
450,217,152


40208508 08131835

--------------------------------------------------------------------------------




November 1, 2030
November 30, 2030
183,528,077
443,300,450
December 1, 2030
December 31, 2030
180,399,357
435,743,225
January 1, 2031
January 31, 2031
171,515,844
414,285,661
February 1, 2031
February 28, 2031
168,661,448
407,391,049
March 1, 2031
March 31, 2031
166,032,385
401,040,714
April 1, 2031
April 30, 2031
162,849,945
393,353,732
May 1, 2031
May 31, 2031
160,004,763
386,481,375
June 1, 2031
June 30, 2031
157,913,787
381,430,755
July 1, 2031
July 31, 2031
155,076,267
374,576,903
August 1, 2031
August 31, 2031
152,940,453
369,417,982
September 1, 2031
September 30, 2031
150,048,614
362,432,927
October 1, 2031
October 31, 2031
147,911,036
357,269,744
November 1, 2031
November 30, 2031
145,777,352
352,115,965
December 1, 2031
December 31, 2031
142,897,194
345,159,124
January 1, 2032
January 31, 2032
135,063,450
326,237,213
February 1, 2032
February 29, 2032
132,581,588
320,242,431
March 1, 2032
March 31, 2032
131,245,885
317,016,126
April 1, 2032
April 30, 2032
123,772,600
298,964,878
May 1, 2032
May 31, 2032
122,725,796
296,436,390
June 1, 2032
June 30, 2032
120,746,520
291,655,574
July 1, 2032
July 31, 2032
119,699,716
289,127,086
August 1, 2032
August 31, 2032
118,652,913
286,598,598
September 1, 2032
September 30, 2032
116,184,532
280,636,380
October 1, 2032
October 31, 2032
115,127,393
278,082,928
November 1, 2032
November 30, 2032
114,070,254
275,529,475
December 1, 2032
December 31, 2032
112,298,938
271,250,974
January 1, 2033
January 31, 2033
105,204,115
254,113,879
February 1, 2033
February 28, 2033
88,111,102
212,826,789
March 1, 2033
March 31, 2033
87,587,122
211,561,147
April 1, 2033
April 30, 2033
86,534,623
209,018,903
May 1, 2033
May 31, 2033
85,778,550
207,192,656
June 1, 2033
June 30, 2033
85,047,978
205,428,007
July 1, 2033
July 31, 2033
84,363,825
203,775,479
August 1, 2033
August 31, 2033
83,701,640
202,176,012
September 1, 2033
September 30, 2033
83,043,913
200,587,313
October 1, 2033
October 31, 2033
82,423,729
199,089,299
November 1, 2033
November 30, 2033
81,829,919
197,654,989


40208508 08131835

--------------------------------------------------------------------------------




December 1, 2033
December 31, 2033
81,240,615
196,231,562
January 1, 2034
January 31, 2034
66,493,856
160,611,699
February 1, 2034
February 28, 2034
65,843,277
159,040,267
March 1, 2034
March 31, 2034
65,345,523
157,837,975
April 1, 2034
April 30, 2034
64,792,236
156,501,543
May 1, 2034
May 31, 2034
64,254,582
155,202,875
June 1, 2034
June 30, 2034
63,696,710
153,855,369
July 1, 2034
July 31, 2034
63,243,110
152,759,728
August 1, 2034
August 31, 2034
62,842,538
151,792,172
September 1, 2034
September 30, 2034
62,440,283
150,820,551
October 1, 2034
October 31, 2034
62,160,926
150,145,782
November 1, 2034
November 30, 2034
61,959,381
149,658,961
December 1, 2034
December 31, 2034
61,959,381
149,658,961
January 1, 2035
January 31, 2035
55,410,047
133,839,460
February 1, 2035
February 28, 2035
55,410,047
133,839,460
March 1, 2035
March 31, 2035
55,410,047
133,839,460
April 1, 2035
April 30, 2035
55,410,047
133,839,460
May 1, 2035
May 31, 2035
55,410,047
133,839,460
June 1, 2035
June 30, 2035
55,410,047
133,839,460
July 1, 2035
July 31, 2035
55,410,047
133,839,460
August 1, 2035
August 31, 2035
55,410,047
133,839,460
September 1, 2035
September 30, 2035
55,410,047
133,839,460
October 1, 2035
October 31, 2035
55,410,047
133,839,460
November 1, 2035
November 30, 2035
55,410,047
133,839,460
December 1, 2035
December 31, 2035
55,410,047
133,839,460
January 1, 2036
January 31, 2036
48,802,857
117,880,212
February 1, 2036
February 29, 2036
48,802,857
117,880,212
March 1, 2036
March 31, 2036
48,802,857
117,880,212
April 1, 2036
April 30, 2036
48,802,857
117,880,212
May 1, 2036
May 31, 2036
48,802,857
117,880,212
June 1, 2036
June 30, 2036
48,802,857
117,880,212
July 1, 2036
July 31, 2036
48,802,857
117,880,212
August 1, 2036
August 31, 2036
48,802,857
117,880,212
September 1, 2036
September 30, 2036
48,802,857
117,880,212
October 1, 2036
October 31, 2036
48,802,857
117,880,212
November 1, 2036
November 30, 2036
48,802,857
117,880,212
December 1, 2036
December 31, 2036
48,802,857
117,880,212
January 1, 2037
January 31, 2037
41,522,266
100,294,404


40208508 08131835

--------------------------------------------------------------------------------




February 1, 2037
February 28, 2037
41,522,266
100,294,404
March 1, 2037
March 31, 2037
41,522,266
100,294,404
April 1, 2037
April 30, 2037
41,522,266
100,294,404
May 1, 2037
May 31, 2037
41,522,266
100,294,404
June 1, 2037
June 30, 2037
41,522,266
100,294,404
July 1, 2037
July 31, 2037
41,522,266
100,294,404
August 1, 2037
August 31, 2037
41,522,266
100,294,404
September 1, 2037
September 30, 2037
41,522,266
100,294,404
October 1, 2037
October 31, 2037
41,522,266
100,294,404
November 1, 2037
November 30, 2037
41,522,266
100,294,404
December 1, 2037
December 31, 2037
41,522,266
100,294,404
January 1, 2038
January 31, 2038
34,138,445
82,459,252
February 1, 2038
February 28, 2038
34,138,445
82,459,252
March 1, 2038
March 31, 2038
34,138,445
82,459,252
April 1, 2038
April 30, 2038
34,138,445
82,459,252
May 1, 2038
May 31, 2038
34,138,445
82,459,252
June 1, 2038
June 30, 2038
34,138,445
82,459,252
July 1, 2038
July 31, 2038
34,138,445
82,459,252
August 1, 2038
August 31, 2038
34,138,445
82,459,252
September 1, 2038
September 30, 2038
34,138,445
82,459,252
October 1, 2038
October 31, 2038
34,138,445
82,459,252
November 1, 2038
November 30, 2038
34,138,445
82,459,252
December 1, 2038
December 31, 2038
34,138,445
82,459,252
January 1, 2039
January 31, 2039
27,169,896
65,627,164
February 1, 2039
February 28, 2039
27,169,896
65,627,164
March 1, 2039
March 31, 2039
27,169,896
65,627,164
April 1, 2039
April 30, 2039
27,169,896
65,627,164
May 1, 2039
May 31, 2039
27,169,896
65,627,164
June 1, 2039
June 30, 2039
27,169,896
65,627,164
July 1, 2039
July 31, 2039
27,169,896
65,627,164
August 1, 2039
August 31, 2039
27,169,896
65,627,164
September 1, 2039
September 30, 2039
27,169,896
65,627,164
October 1, 2039
October 31, 2039
27,169,896
65,627,164
November 1, 2039
November 30, 2039
27,169,896
65,627,164
December 1, 2039
December 31, 2039
27,169,896
65,627,164
January 1, 2040
January 31, 2040
19,191,175
46,355,068
February 1, 2040
February 29, 2040
19,191,175
46,355,068
March 1, 2040
March 31, 2040
19,191,175
46,355,068


40208508 08131835

--------------------------------------------------------------------------------




April 1, 2040
April 30, 2040
19,191,175
46,355,068
May 1, 2040
May 31, 2040
19,191,175
46,355,068
June 1, 2040
June 30, 2040
19,191,175
46,355,068
July 1, 2040
July 31, 2040
19,191,175
46,355,068
August 1, 2040
August 31, 2040
19,191,175
46,355,068
September 1, 2040
September 30, 2040
19,191,175
46,355,068
October 1, 2040
October 31, 2040
19,191,175
46,355,068
November 1, 2040
November 30, 2040
19,191,175
46,355,068
December 1, 2040
December 31, 2040
19,191,175
46,355,068
January 1, 2041
January 31, 2041
14,307,872
34,559,760
February 1, 2041
February 28, 2041
14,307,872
34,559,760
March 1, 2041
March 31, 2041
14,307,872
34,559,760
April 1, 2041
April 30, 2041
14,307,872
34,559,760
May 1, 2041
May 31, 2041
14,307,872
34,559,760
June 1, 2041
June 30, 2041
14,307,872
34,559,760
July 1, 2041
July 31, 2041
14,307,872
34,559,760
August 1, 2041
August 31, 2041
14,307,872
34,559,760
September 1, 2041
September 30, 2041
14,307,872
34,559,760
October 1, 2041
October 31, 2041
14,307,872
34,559,760
November 1, 2041
November 30, 2041
14,307,872
34,559,760
December 1, 2041
December 31, 2041
14,307,872
34,559,760
January 1, 2042
January 31, 2042
9,225,676
22,284,036












40208508 08131835

--------------------------------------------------------------------------------




EXHIBIT A


NOTICE OF BORROWING


[Date]
Dexia Crédit Local S.A., acting through its New York Branch
445 Park Avenue
New York, New York 10022
Attention: Chief Financial Officer
Facsimile: (212) 753-5522
Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Strip Coverage Liquidity
and Security Agreement, dated as of July 1, 2009 (as amended, modified and
supplemented from time to time, the “Agreement”, the terms defined therein being
used herein as therein defined), between Assured Guaranty Municipal Corp. (f/k/a
Financial Security Assurance Inc.) (the “Borrower”) and Dexia Crédit Local S.A,
acting through its New York Branch, as Lender. The Borrower hereby gives you
notice, irrevocably, pursuant to Section 2.03 of the Agreement, that the
Borrower hereby requests a borrowing under the Agreement, and in that connection
sets forth below the information relating to such Borrowing (“Proposed
Borrowing”) as required by Section 2.03 of the Agreement:
(i)    A notice of claim in the amount of $[·] has been delivered with respect
to Strip Policy No. [·].
(ii)    A copy of the notice of claim and the related Strip Policy is attached.
(iii)    The relevant provisions from the insurance and indemnity agreement for
calculating the Interest Rate are attached.
(iv)    The Business Day of the Proposed Borrowing is [·]1.
(v)    The aggregate principal amount of the Proposed Borrowing is $[·].
(vi)    As of the date hereof, (A) the outstanding principal amount of all Loans
made under the Agreement does not exceed the Commitment Amount as of the date
hereof and (B) the conditions precedent set forth in Section 6 of the Agreement
have been satisfied with respect to the Proposed Borrowing [and in reaching that
determination the Borrower has not relied on the carve outs set forth in clauses
(a) or (b) following Section 10.03 in the Agreement.] [and in reaching that
determination the Borrower has relied on the carve out[s] provided in clauses
(a) or (b) following Section 10.03 of the Agreement with respect to the
following representations and warranties or covenants: [itemize representations
and warranties or covenants that rely on carve outs]]

40208508 08131835    

--------------------------------------------------------------------------------




(vii)    Please wire transfer the proceeds of the Borrowing to the accounts of
the following persons at the financial institutions indicated respectively:


Amount to
be Transferred
Person to be Paid
Name   Account No.
Name, Address, etc.
Of Transferee
$____________
____________ __________
____________________
____________________
Attention: ____________



Very truly yours,
ASSURED GUARANTY MUNICIPAL CORP.


By _________________________________
Name:
Title:

40208508 08131835    

--------------------------------------------------------------------------------




EXHIBIT B
FORM OF NOTE
$1,000,000,000    New York, New York
[·], 2009
FOR VALUE RECEIVED, Financial Security Assurance Inc., a New York corporation
(the “Borrower”), hereby promises to pay to the order of Dexia Crédit Local
S.A., acting through its New York Branch, a French share company licensed as a
bank under French law (the “Lender”), in lawful money of the United States of
America in immediately available funds, at the office of the Lender specified on
Schedule I to the Agreement on the Commitment Termination Date (as defined in
the Agreement defined below), the principal sum of ONE BILLION DOLLARS
($1,000,000,000) or, if less, the then unpaid principal amount of all Loans (as
defined in the Agreement) made by the Lender to the Borrower pursuant to the
Agreement. With respect to ach Loan, the Borrower promises also to pay interest
on the unpaid principal amount of such Loan in like money at such office as
provided in Section 2.07 of the Agreement.
This Note is the Note referred to in the Strip Coverage Liquidity and Security
Agreement, dated as of July 1, 2009 (as from time to time in effect, the
“Agreement”), between Financial Security Assurance Inc. and the Lender, and is
entitled to the benefits thereof. As provided in the Agreement, this Note is
subject to voluntary prepayment and mandatory repayment prior to the Commitment
Termination Date, in whole or in part. In case an Event of Default (as defined
in the Agreement) shall occur and be continuing, the principal of and accrued
interest on this Note may be declared to be due and payable in the manner and
with the effect provided in the Agreement. The Borrower hereby waives
presentment, demand, protest or notice of any kind in connection with this Note.
The Lender is authorized to record the date and amount of each Loan and each
payment, prepayment and conversion with respect thereto on the grid attached
hereto or on a continuation thereof which shall be attached hereto and made a
part hereof, and any such notation shall constitute prima facie evidence of the
accuracy of the information so recorded; provided that the failure to make any
such notation shall not affect the validity of the Borrower’s obligations
hereunder.
THIS NOTE IS TRANSFERABLE ONLY IN ACCORDANCE WITH THE PROVISIONS OF THE
AGREEMENT.
THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES
OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK AND CHOICE OF LAW PROVISION OF THE UCC).

40208508 08131835    

--------------------------------------------------------------------------------




FINANCIAL SECURITY ASSURANCE INC.
By ____________________________
Title:

40208508 08131835    

--------------------------------------------------------------------------------




LOAN AND REPAYMENT SCHEDULE
Date
Amount of Loan
Amount of Principal Repayment
Unpaid Principal Balance
Maturity Date
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


40208508 08131835    

--------------------------------------------------------------------------------




Date
Amount of Loan
Amount of Principal Repayment
Unpaid Principal Balance
Maturity Date
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






40208508 08131835    

--------------------------------------------------------------------------------




EXHIBIT C
FORM OF OFFICER’S CERTIFICATE
[DATE]
I, [ ], the [Chief Financial Officer] [Chief Accounting Officer] [Treasurer] of
Assured Guaranty Municipal Corp. (f/k/a Financial Security Assurance Inc.), a
New York corporation, hereby certify that, to the best of my knowledge:
(a)    at the time of the delivery of the financial statements provided for in
Sections 8.01(a) and (b) of the Agreement, [no Default or Event of Default has
occurred and is continuing as of such time] [if any Default or Event of Default
has occurred and is continuing as of such time, specify the nature and extent
thereof]; and
(b)     set forth below are the calculations that establish that the Borrower
is, on the date hereof, in compliance with the provisions of Sections 9.03 and
9.04 of the Agreement:
[INSERT CALCULATIONS]


This Officer’s Certificate is being delivered pursuant to Section 8.01(c) of the
Amended and Restated Strip Coverage Liquidity and Security Agreement, dated as
of July 1, 2009 (as amended, modified and supplemented from time to time, the
“Agreement”) by and between FSA and Dexia Crédit Local S.A., acting through its
New York Branch. Capitalized terms used herein but not defined herein shall have
the meanings assigned to such terms in the Agreement.
IN WITNESS WHEREOF, I have executed this Officer’s Certificate as of the date
first above written.


By:____________________________
Name:
Title:







40208508 08131835    